EXHIBIT 10.1

EXECUTION COPY

 

 

 

LOGO [g61056ex10_1covpg001.jpg]

CREDIT AGREEMENT

dated as of

July 15, 2010

among

ZEP INC.

ACUITY SPECIALTY PRODUCTS, INC.

The Subsidiary Borrowers Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication Agent

and

REGIONS BANK

as Documentation Agent

 

 

J.P. MORGAN SECURITIES INC.

and

WELLS FARGO SECURITIES, LLC

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I Definitions

   1

SECTION 1.01. Defined Terms

   1

SECTION 1.02. Classification of Loans and Borrowings

   24

SECTION 1.03. Terms Generally

   24

SECTION 1.04. Accounting Terms; GAAP

   25

SECTION 1.05. Status of Obligations

   25

ARTICLE II The Credits

   25

SECTION 2.01. Commitments

   25

SECTION 2.02. Loans and Borrowings

   26

SECTION 2.03. Requests for Borrowings

   26

SECTION 2.04. Determination of Dollar Amounts

   27

SECTION 2.05. Swingline Loans

   28

SECTION 2.06. Letters of Credit

   29

SECTION 2.07. Funding of Borrowings

   33

SECTION 2.08. Interest Elections

   33

SECTION 2.09. Termination and Reduction of Commitments

   35

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt

   35

SECTION 2.11. Prepayment of Loans

   36

SECTION 2.12. Fees

   38

SECTION 2.13. Interest

   39

SECTION 2.14. Alternate Rate of Interest

   39

SECTION 2.15. Increased Costs

   40

SECTION 2.16. Break Funding Payments

   41

SECTION 2.17. Taxes

   41

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs

   42

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

   45

SECTION 2.20. Expansion Option

   45

SECTION 2.21. Judgment Currency

   47

SECTION 2.22. Defaulting Lenders

   47

SECTION 2.23. Designation of Subsidiary Borrowers

   48

ARTICLE III Representations and Warranties

   49

SECTION 3.01. Organization; Powers; Subsidiaries

   49

SECTION 3.02. Authorization; Enforceability

   49

SECTION 3.03. Governmental Approvals; No Conflicts

   50

SECTION 3.04. Financial Condition; No Material Adverse Change

   50

SECTION 3.05. Properties

   50

SECTION 3.06. Litigation, Environmental and Labor Matters

   50



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page

SECTION 3.07. Compliance with Laws and Agreements

   51

SECTION 3.08. Investment Company Status

   51

SECTION 3.09. Taxes

   51

SECTION 3.10. ERISA

   51

SECTION 3.11. Disclosure

   51

SECTION 3.12. Federal Reserve Regulations

   52

SECTION 3.13. Liens

   52

SECTION 3.14. No Default

   52

SECTION 3.15. No Burdensome Restrictions

   52

SECTION 3.16. Solvency

   52

SECTION 3.17. Insurance

   52

SECTION 3.18. Security Interest in Collateral

   52

ARTICLE IV Conditions

   52

SECTION 4.01. Effective Date

   52

SECTION 4.02. Each Credit Event

   54

SECTION 4.03. Designation of a Subsidiary Borrower

   54

ARTICLE V Affirmative Covenants

   55

SECTION 5.01. Financial Statements and Other Information

   55

SECTION 5.02. Notices of Material Events

   56

SECTION 5.03. Existence; Conduct of Business

   57

SECTION 5.04. Payment of Obligations

   57

SECTION 5.05. Maintenance of Properties; Insurance

   57

SECTION 5.06. Books and Records; Inspection Rights

   58

SECTION 5.07. Compliance with Laws and Material Contractual Obligations

   58

SECTION 5.08. Use of Proceeds

   58

SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances

   58

ARTICLE VI Negative Covenants

   60

SECTION 6.01. Indebtedness

   60

SECTION 6.02. Liens

   61

SECTION 6.03. Fundamental Changes and Asset Sales

   62

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

   63

SECTION 6.05. Swap Agreements

   64

SECTION 6.06. Transactions with Affiliates

   64

SECTION 6.07. Restricted Payments

   64

SECTION 6.08. Restrictive Agreements

   64

SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents

   65

SECTION 6.10. Sale and Leaseback Transactions

   66

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page

SECTION 6.11. Financial Covenants

   66

ARTICLE VII Events of Default

   66

ARTICLE VIII The Administrative Agent

   69

ARTICLE IX Miscellaneous

   72

SECTION 9.01. Notices

   72

SECTION 9.02. Waivers; Amendments

   73

SECTION 9.03. Expenses; Indemnity; Damage Waiver

   75

SECTION 9.04. Successors and Assigns

   76

SECTION 9.05. Survival

   79

SECTION 9.06. Counterparts; Integration; Effectiveness

   79

SECTION 9.07. Severability

   80

SECTION 9.08. Right of Setoff

   80

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

   80

SECTION 9.10. WAIVER OF JURY TRIAL

   80

SECTION 9.11. Headings

   81

SECTION 9.12. Confidentiality

   81

SECTION 9.13. USA PATRIOT Act

   81

SECTION 9.14. Release of Subsidiary Guarantors

   81

SECTION 9.15. Appointment for Perfection

   82

ARTICLE X Cross Guarantee

   82

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

      Page

SCHEDULES:

  

Schedule 1.01 – Specified Real Property

  

Schedule 2.01 – Commitments

  

Schedule 2.02 – Mandatory Cost

  

Schedule 2.06 – Existing Letters of Credit

  

Schedule 3.01 – Subsidiaries

  

Schedule 6.01 – Existing Indebtedness

  

Schedule 6.02 – Existing Liens

  

EXHIBITS:

  

Exhibit A – Form of Assignment and Assumption

  

Exhibit B – Form of Opinion of Loan Parties’ Counsel

  

Exhibit C – Form of Increasing Lender Supplement

  

Exhibit D – Form of Augmenting Lender Supplement

  

Exhibit E – List of Closing Documents

  

Exhibit F-1 – Form of Borrowing Subsidiary Agreement

  

Exhibit F-2 – Form of Borrowing Subsidiary Termination

  

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of July 15, 2010 among ZEP INC.,
THE SUBSIDIARY BORROWERS from time to time party hereto, the LENDERS from time
to time party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent and REGIONS BANK, as
Documentation Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate plus, without duplication
(ii) in the case of Loans by a Lender from its office or branch in the United
Kingdom, the Mandatory Cost.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Borrower” means ASP or any other Borrower agreed to in writing
by the Borrowers and the Administrative Agent from time to time, acting in its
capacity as agent for the Borrowers under Section 2.24.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Canadian Dollars and (v) any other Foreign Currency agreed to by the
Administrative Agent and each of the Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date



--------------------------------------------------------------------------------

of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.22 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation and
(b) with respect to the Term Loans, a percentage equal to a fraction the
numerator of which is such Lender’s outstanding principal amount of the Term
Loans and the denominator of which is the aggregate outstanding amount of the
Term Loans of all Term Lenders; provided that in the case of Section 2.22 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Term Loan Commitment
shall be disregarded in the calculation.

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Company or any Domestic Subsidiary of its Equity Interests in a First-Tier
Foreign Subsidiary.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread,’ “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Leverage Ratio applicable on such date:

 

     

Leverage Ratio:

   Eurocurrency
Spread     ABR
Spread     Commitment Fee Rate  

Category 1:

   < 1.50 to 1.00    2.25 %    1.25 %    0.40 % 

Category 2:

  

> 1.50 to 1.00 but

< 2.25 to 1.00

   2.50 %    1.50 %    0.45 % 

Category 3:

  

> 2.25 to 1.00 but

< 2.75 to 1.00

   2.75 %    1.75 %    0.50 % 

Category 4:

  

> 2.75 to 1.00 but

< 3.25 to 1.00

   3.00 %    2.00 %    0.50 % 

Category 5:

   > 3.25 to 1.00    3.50 %    2.50 %    0.50 % 

For purposes of the foregoing,

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 5 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

 

2



--------------------------------------------------------------------------------

(iii) notwithstanding the foregoing, Category 2 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s fiscal year ending on or about August 31, 2010 (unless such Financials
demonstrate that Category 3, 4 or 5 should have been applicable during such
period, in which case such other Category shall be deemed to be applicable
during such period); provided that if the Company or any of its subsidiaries
consummates the Specified Acquisition prior to the Administrative Agent’s
receipt of such financial statements, then within five (5) business days
following the consummation of the Specified Acquisition, the Company shall
provide the Administrative Agent with a certificate setting forth the
calculation of the Leverage Ratio giving effect (including on a Pro Forma Basis)
thereto, and the applicable Category in respect of such Leverage Ratio shall be
deemed to be applicable from and after the date of the delivery of such
certificate (and if such certificate is not delivered within such five
(5) business day period, Category 5 shall be deemed to be applicable until such
certificate is so delivered) until the Administrative Agent’s receipt of the
financial statements for the Company’s fiscal year ending on or about August 31,
2010, and, in either case, following the receipt of such financial statements,
adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“ASP” means Acuity Specialty Products, Inc., a Georgia corporation.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Receivables Indebtedness” means, at any time, and only with
respect to Permitted Receivables Financings for which the credit risk related to
the Receivables has not transferred to the Receivables Financier, the principal
amount of Indebtedness which (i) if any such Permitted Receivables Financing is
structured as a secured lending agreement, constitutes the principal amount of
such Indebtedness or (ii) if any such Permitted Receivables Financing is
structured as a purchase agreement, would be outstanding at such time under such
Permitted Receivables Financing if the same were structured as a secured lending
agreement rather than a purchase agreement.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Available Revolving Commitment” means, at any time, the aggregate Revolving
Commitments then in effect minus the Revolving Credit Exposure of all Lenders at
such time; it being understood and agreed that any Lender’s Swingline Exposure
shall not be deemed to be a component of the Revolving Credit Exposure for
purposes of calculating the commitment fee under Section 2.12(a).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

 

3



--------------------------------------------------------------------------------

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company, ASP or any Subsidiary Borrower.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Term Loan made on the same date and,
in the case of Eurocurrency Loans, as to which a single Interest Period is in
effect or (c) a Swingline Loan.

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

“Brockton Property” means that parcel of real property owned by ASP located at
196 Manley Street, Brockton, MA.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements

 

4



--------------------------------------------------------------------------------

which are the subject of a borrowing, drawing, payment, reimbursement or rate
selection are denominated in euro, the term “Business Day” shall also exclude
any day on which the TARGET payment system is not open for the settlement of
payments in euro).

“Canadian Dollars” means the lawful currency of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by or whose nomination was approved by
the board of directors of the Company nor (ii) appointed by directors so
nominated; (c) the acquisition of direct or indirect Control of the Company by
any Person or group; (d) the occurrence of a change in control, or other similar
provision, as defined in any agreement or instrument evidencing any Material
Indebtedness (triggering a default or mandatory prepayment, which default or
mandatory prepayment has not been waived in writing); or (e) the Company ceases
to own, directly or indirectly, and Control 100% (other than directors’
qualifying shares) of the ordinary voting and economic power of any Subsidiary
Borrower.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned by a Person covered by the
Collateral Documents and any and all other owned property of any Loan Party, now
existing or hereafter acquired, that may at any time be or become subject to a
security interest or Lien in favor of Administrative Agent, on behalf of itself
and the Secured Parties, to secure the Secured Obligations.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether heretofore,

 

5



--------------------------------------------------------------------------------

now, or hereafter executed by the Company or any of its Subsidiaries and
delivered to the Administrative Agent.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

“Company” means Zep Inc., a Delaware corporation.

“Competitor” means any Person who is engaged, directly or indirectly, as a
significant part of its activities, in the business of manufacturing and selling
commercial, industrial and institutional cleaning solutions and related services
or any Affiliate of such Person.

“Computation Date” is defined in Section 2.04.

“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP.

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) non-cash expenses or losses incurred, (vi) non-cash
expenses related to stock based compensation, (vii) fees and expenses directly
incurred and paid in cash in connection with the Transactions and any Permitted
Acquisition, (viii) cash restructuring charges for the twelve-month period
ending on August 31, 2010 not to exceed an aggregate amount of $6,000,000,
(ix) cash restructuring charges incurred by the target of a Permitted
Acquisition so long as such restructuring charges were incurred prior to the
consummation of such acquisition and were not incurred in contemplation of or in
connection with such acquisition, (x) other cash restructuring charges (other
than the cash restructuring charges set forth in clauses (viii) and (ix) above)
not to exceed an aggregate amount of $10,000,000 during the term of this
Agreement, (xi) increases in environmental reserves in connection with a
Permitted Acquisition or as a result of internal reviews in the ordinary course
of business, (xii) inventory valuation adjustments as required by GAAP purchase
accounting rules in connection with a Permitted Acquisition and (xiii) increases
to any legal or insurance reserves in respect of items that are expected to be
paid out in cash over a period of time greater than two years, minus, to the
extent included in Consolidated Net Income, (xiv) interest income, (xv) income
tax credits and refunds (to the extent not netted from tax expense), (xvi) any
cash payments made during such period in respect of items described in clauses
(v) or (vi) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were incurred or the increase in the reserve was
implemented, as applicable, (xvii) reductions, in the form of either cash
payments or accounting entries, in environmental reserves established or
increased after the Effective Date in connection with asset dispositions or as a
result of internal reviews in the ordinary course of business and reductions, in
the form of either cash payments or accounting entries, to legal or insurance
reserves established or increased after the Effective Date in respect of items
that are expected to be paid out in cash over a period of time greater than two
years, and (xviii) extraordinary, unusual or non-recurring income or gains
realized other than in the ordinary course of business, all calculated for the
Company and its Subsidiaries in accordance with GAAP on a consolidated basis.
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), (i) if at any time
during such Reference Period the Company or any Subsidiary shall have made any
disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such disposition for such Reference Period or
increased

 

6



--------------------------------------------------------------------------------

by an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period, and (ii) if during such Reference Period the Company
or any Subsidiary shall have made an acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving effect thereto on a Pro Forma
Basis as if such acquisition occurred on the first day of such Reference Period.

“Consolidated Fixed Charges” means, with reference to any period, without
duplication, the sum of (i) Consolidated Interest Expense paid in cash plus
(ii) scheduled principal payments on Indebtedness made during such period, all
calculated for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period
with respect to (a) all outstanding Indebtedness of the Company and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP) and (b) the interest component of all
Attributable Receivable Indebtedness of the Company and its Subsidiaries for
such period. In the event that the Company or any Subsidiary shall have
completed a Material Acquisition or a Material Disposition since the beginning
of the relevant period, Consolidated Interest Expense shall be determined for
such period on a Pro Forma Basis as if such acquisition or disposition, and any
related incurrence or repayment of Indebtedness, had occurred at the beginning
of such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period; provided that
there shall be excluded any income (or loss) of any Person other than the
Company or a Subsidiary, but any such income so excluded may be included in such
period or any later period to the extent of any cash dividends or distributions
actually paid by such Person in the relevant period to the Company or any
wholly-owned Subsidiary of the Company.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Company and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Company or any
of its Subsidiaries. For the avoidance of doubt, Consolidated Total Indebtedness
excludes all Attributable Receivables Indebtedness.

“Consolidated Total Receivables” means, as of any date of determination, the
aggregate book value of all Receivables of the Company and its Subsidiaries on a
consolidated basis as of such date, as determined in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

7



--------------------------------------------------------------------------------

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“DeSoto IDA Bonds” means those certain DeSoto Industrial Development Authority,
Inc. Tax Exempt Adjustable Mode Industrial Development Revenue Refunding Bonds
(National Service Industries, Inc. Project) Series 1991 (the “Bonds”).

“Documentation Agent” means Regions Bank in its capacity as documentation agent
for the credit facility evidenced by this Agreement.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

8



--------------------------------------------------------------------------------

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, including securities,
instruments and other rights classified as equity for United States federal
income tax purposes, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any of the foregoing.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Company or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition upon the Company or any
of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

9



--------------------------------------------------------------------------------

“EU” means the European Union.

“euro” and/or “EUR” means the single currency of the participating member states
of the EU.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Company hereunder, (a) taxes imposed on (or
measured by) its net income or franchise taxes (imposed in lieu of net income
taxes) by the United States of America or any political subdivision thereof, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Company is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Company under
Section 2.19(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Company with respect to such withholding tax pursuant to Section 2.17(a).

“Existing Credit Facilities” means (i) that certain 5-Year Revolving Credit
Agreement, dated as of October 19, 2007, by and among the Company, the
subsidiary borrowers from time to time parties thereto, the lenders from time to
time parties thereto and JPMorgan Chase Bank, N.A. as administrative agent, as
amended, restated, supplemented or otherwise modified prior to the Effective
Date (the “Existing Credit Agreement”) and (ii) that certain Loan and Security
Agreement dated October 14, 2009, by and among Acuity Enterprise, Inc., as
borrower, Acuity Specialty Products, Inc., as the initial servicer, Regions
Bank, as a lender and as administrative agent, and the other lenders from time
to time party thereto, as amended, restated, supplemented or otherwise modified
prior to the Effective Date.

 

10



--------------------------------------------------------------------------------

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.06(a).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, vice-president of
finance, principal accounting officer, treasurer or corporate controller of the
Company.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Company and its Domestic Subsidiaries directly owns
or Controls more than 50% of such Foreign Subsidiary’s issued and outstanding
Equity Interests.

“Fixed Charge Coverage Ratio” has the meaning assigned to such term in
Section 6.11(b).

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Currency Sublimit” means $25,000,000.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

11



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other payment obligation of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other payment obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment thereof, (b) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Indebtedness or other payment obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other payment obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or payment obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” means all explosive substances or wastes, radioactive
substances or wastes, and all hazardous or toxic substances, hazardous or toxic
wastes or other pollutants, including petroleum or petroleum distillates,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid (other than accounts payable), (d) all obligations
of such Person under conditional sale or other title retention agreements
relating to property acquired by such Person; provided that the amount of such
Indebtedness shall be deemed to be the lesser of (i) the outstanding principal
amount of such Indebtedness plus all accrued and unpaid interest relating
thereto and (ii) the fair market value of the property secured by any such lien,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) all Attributable Receivables Indebtedness
of such Person and (l) all obligations of such Person under Sale and Leaseback
Transactions. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general

 

12



--------------------------------------------------------------------------------

partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
June 2010 relating to the Company and the Transactions.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is seven days, fourteen days, one,
two, three or six months thereafter, as the applicable Borrower (or the
Administrative Borrower on behalf of the applicable Borrower) may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) other
than in the case of an Interest Period of seven or fourteen days, any Interest
Period pertaining to a Eurocurrency Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, N.A., Wells Fargo Bank, National
Association and each other Lender designated by the Administrative Borrower as
an “Issuing Bank” hereunder that has agreed to such designation (and is
reasonably acceptable to the Administrative Agent), each in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

“Lancaster Property” means that parcel of real property owned by Amrep, Inc., a
Delaware corporation and a wholly-owned Subsidiary of the Company, located at
945 East Pleasant Run Road, Lancaster, TX.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

13



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” has the meaning assigned to such term in Section 6.11(a).

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Reuters Screen LIBOR01
Page and, in the case of any Foreign Currency, the appropriate page of such
service which displays British Bankers Association Interest Settlement Rates for
deposits in such Foreign Currency (or, in each case, on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which deposits in the relevant Agreed Currency in an Equivalent
Amount of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to (or, in the case of
Loans denominated in Pounds Sterling, on the day of) the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Collateral Documents, the Subsidiary Guaranty, and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Administrative Agent or
any Lender in connection with the Agreement or the transactions contemplated
thereby. Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement

 

14



--------------------------------------------------------------------------------

or such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Mandatory Cost” is described in Schedule 2.02.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, results of operations, property or financial condition of
the Company and its Subsidiaries taken as a whole, (b) the ability of the
Borrowers and the other Loan Parties taken as a whole to perform their
obligations, when such obligations are required to be performed under any Loan
Document or (c) the validity or enforceability of this Agreement or any and all
other Loan Documents or the rights or remedies of the Administrative Agent or
the Lenders thereunder or the perfection or priority of any Lien in favor of the
Administrative Agent for the benefit of the Secured Parties in respect of
Collateral having a book value in excess of $20,000,000.

“Material Domestic Subsidiary” means (A) Zep IP Holding LLC, (B) Dawn Chemical
Company and (C) each other Domestic Subsidiary (i) which, as of the most recent
fiscal quarter of the Company, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01, contributed greater than ten percent (10%) of the Company’s
Consolidated EBITDA for such period or (ii) which contributed greater than ten
percent (10%) of the Company’s Consolidated Total Assets as of such date;
provided that, if at any time the aggregate amount of the Company’s Consolidated
EBITDA or the Company’s Consolidated Total Assets of all Domestic Subsidiaries
that are not Material Domestic Subsidiaries exceeds fifteen percent (15%) of the
Company’s Consolidated EBITDA for any such period or fifteen percent (15%) of
the Company’s Consolidated Total Assets as of the end of any such fiscal
quarter, the Company (or, in the event the Company has failed to do so within
ten (10) days, the Administrative Agent) shall designate sufficient Domestic
Subsidiaries as “Material Domestic Subsidiaries” to eliminate such excess, and
such designated Subsidiaries shall for all purposes of this Agreement constitute
Material Domestic Subsidiaries.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $20,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means July 15, 2015.

“Moody’s” means Moody’s Investors Service, Inc.

 

15



--------------------------------------------------------------------------------

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.

“Mortgage Instruments” means such title reports, ALTA title insurance policies
or commitments therefor (with endorsements), evidence of zoning compliance,
property insurance, flood certifications and flood insurance, opinions of
counsel, ALTA surveys, appraisals, flood certifications (and, if applicable FEMA
form acknowledgements of insurance), environmental assessments and reports,
mortgage tax affidavits and declarations and other similar information and
related certifications as are requested by, and in form and substance reasonably
acceptable to, the Administrative Agent from time to time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA with respect to which the Company or any ERISA Affiliate is a
participating employer and has an obligation to contribute.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds (other than proceeds of business interruption insurance) and (iii) in
the case of a condemnation or similar event, condemnation awards and similar
payments, net of (b) the sum of (i) all reasonable fees and out-of-pocket
expenses paid to third parties (other than Affiliates) in connection with such
event, (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a Sale and Leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made as a result of such event to repay Indebtedness (other than Loans) secured
by such asset or otherwise subject to mandatory prepayment as a result of such
event and (iii) the amount of all taxes paid (or reasonably estimated to be
payable) and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.

“OFAC” means the Office of Foreign Asset Control of the Department of the
Treasury of the United States of America.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or

 

16



--------------------------------------------------------------------------------

from the execution, delivery or enforcement of, or otherwise with respect to any
action contemplated by, this Agreement or any other Loan Document.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Company or any Subsidiary of (i) all or
substantially all the assets of or (ii) all or substantially all the Equity
Interests in, a Person or division or line of business of a Person, if, at the
time of and immediately after giving effect thereto (except in the case of
clause (c) below, in which case within the time period set forth in
Section 5.09), (a) no Event of Default has occurred and is continuing or would
arise after giving effect thereto, (b) such Person or division or line of
business is engaged in the same or a similar line of business as the Company and
its Subsidiaries or any line of business reasonably related or ancillary
thereto, (c) all actions required to be taken with respect to such acquired or
newly formed Subsidiary under Section 5.09 shall have been taken within the
applicable time periods set forth in Section 5.09, (d) in the case of an
acquisition, merger or consolidation involving the Company or a Subsidiary, the
Company or such Subsidiary is the surviving entity of such acquisition, merger
and/or consolidation, (e) the most recent EBITDA (on a trailing four quarter
basis calculated in a manner consistent with the principles set forth in the
definition of “Consolidated EBITDA” herein) of the target entity in respect of
such acquisition shall be equal to or greater than $0 and (f) at the time of the
consummation of such acquisition and immediately after giving effect (on a Pro
Forma Basis (and without giving effect to any synergies or cost savings))
thereto, (1) the Fixed Charge Coverage Ratio is equal to or greater than 1.25 to
1.00 and (2) the Leverage Ratio is equal to or less than 3.50 to 1.00, in each
case with such covenants recomputed as of the last day of the most recently
ended fiscal quarter of the Company for which financial statements are
available, as if such acquisition (and any related incurrence or repayment of
Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) had occurred on the
first day of each relevant period for testing such compliance, and, if the
aggregate consideration paid in respect of such acquisition exceeds $40,000,000,
the Company shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Company to such effect, together with all relevant
financial information, statements and projections reasonably requested by the
Administrative Agent.

“Permitted Encumbrances” means:

 

17



--------------------------------------------------------------------------------

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than forty five (45) days or
are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way, licenses, reservations,
covenants, conditions, waivers, restrictions on the use of property or other
minor encumbrances or irregularities of title that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Company or
any Subsidiary; and

(g) any interest or title of a lessor, sublessor or consignor and any
precautionary uniform commercial code financing statements filed in connection
therewith;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) cash;

(b) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(c) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(e) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (b) above and entered into
with a financial institution satisfying the criteria described in clause
(d) above; and

 

18



--------------------------------------------------------------------------------

(f) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

“Permitted Receivables Financings” means any one or more receivables financings
in which any Loan Party (i) sells (as determined in accordance with GAAP) any
Receivables and/or Permitted Receivables Related Assets (collectively, together
with certain property relating thereto and the right to collections thereon,
being the “Transferred Assets”) to any Person that is not a Subsidiary or
Affiliate of the Company (with respect to any such transaction, the “Receivables
Financier”), (ii) borrows from such Receivables Financier and secures such
borrowings by a pledge of such Transferred Assets and/or (iii) otherwise
finances its acquisition of such Transferred Assets and, in connection
therewith, conveys an interest in such Transferred Assets to the Receivables
Financier.

“Permitted Receivables Financings Documents” shall mean each of the documents
and agreements entered into in connection with the Permitted Receivables
Financing, including all documents and agreements relating to the issuance,
funding and/or purchase of certificates and purchased interests, all of which
documents and agreements shall be in form and substance reasonably satisfactory
to the Administrative Agent, in each case as such documents and agreements may
be amended, modified, supplemented, refinanced or replaced from time to time so
long as (i) any such amendments, modifications, supplements, refinancings or
replacements do not impose any conditions or requirements on the Company or any
of its Subsidiaries that are more restrictive in any material respect than those
in existence immediately prior to any such amendment, modification, supplement,
refinancing or replacement, (ii) any such amendments, modifications,
supplements, refinancings or replacements are not adverse in any way to the
interests of the Lenders and (iii) any such amendments, modifications,
supplements, refinancings or replacements are otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of the Company or any
Subsidiary, other than dispositions described in Section 6.03(a)(iii),
6.03(a)(iv)(A) through (G) and 6.03(a)(v); or

 

19



--------------------------------------------------------------------------------

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Company or any Subsidiary with a fair market value immediately
prior to such event equal to or greater than $10,000,000.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means, with respect to any event, that the Company is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.01 and calculated
in a manner consistent with the calculations set forth on the compliance
certificate required to be delivered with such financial statements in
accordance with Section 5.01(c).

“Receivables” shall mean all accounts receivable (including, without limitation,
all rights to payment created by or arising from sales of goods, leases of goods
or the rendition of services rendered no matter how evidenced whether or not
earned by performance).

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time and subject to Section 2.22, Lenders
having Credit Exposures and unused Commitments representing more than 50% of the
sum of the total Credit Exposures and unused Commitments at such time.

“Responsible Officer” means any Financial Officer, chief executive officer,
general counsel, chief compliance officer or chief administrative officer of the
Company.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial aggregate amount of the Revolving
Lenders’ Revolving Commitments is $245,000,000.

 

20



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and each Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Banks
and the Lenders in respect of all other present and future obligations and
liabilities of the Company and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Company or any
Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrowers to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, between the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document), or any other Person, as
the same may be amended, restated or otherwise modified from time to time.

“Significant Subsidiary” means (i) any Subsidiary which, as of the most recent
fiscal quarter of the Company, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01, contributed greater than two percent (2%) of the Company’s
Consolidated Total Assets as of such date and (ii) each Subsidiary that becomes
subject to an event of the type described in clause (h), (i) or (j) of Article
VII (an “Insolvency Event”) to the extent that the sum of (a) the percentage
such Subsidiary contributed to the Company’s Consolidated Total Assets plus
(ii) the sum of the percentages of each other Subsidiary that has or shall
concurrently become subject to an Insolvency Event contributed to the Company’s
Consolidated Total Assets (such percentages in each case to be determined as of
the date of each such Subsidiary’s Insolvency Event in accordance with clause
(i) above), is equal to or greater than six percent (6%).

 

21



--------------------------------------------------------------------------------

“Solvent” means, in reference to any Person, (i) the fair value of the assets of
such Person, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of such Person will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) such Person will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Person will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

“Specified Acquisition” means that certain asset acquisition disclosed by the
Company to the Lenders and the Administrative Agent in a confidential side
letter prior to the Effective Date.

“Specified Real Property” means the real property described on Schedule 1.01.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall, in the case of Dollar
denominated Loans, include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is expressly subordinated to payment of the
obligations under the Loan Documents.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Borrower” means ASP and any other Subsidiary that becomes a
Subsidiary Borrower pursuant to Section 2.23 and, in either case, that has not
ceased to be a Subsidiary Borrower pursuant to such Section.

 

22



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means each Material Domestic Subsidiary that is party to
the Subsidiary Guaranty. The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 hereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, as amended, restated, supplemented or otherwise modified from time to
time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means Wells Fargo Bank, National Association in its capacity
as syndication agent for the credit facility evidenced by this Agreement.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.

“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
shall be $75,000,000 on the date of this Agreement. After advancing the Term
Loan, each

 

23



--------------------------------------------------------------------------------

reference to a Term Lender’s Term Loan Commitment shall refer to that Term
Lender’s Applicable Percentage of the Term Loans.

“Term Loans” means the term loans made by the Term Lenders to ASP pursuant to
Section 2.01 and any Incremental Term Loans extended to ASP pursuant to
Section 2.20.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words

 

24



--------------------------------------------------------------------------------

“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein.

SECTION 1.05. Status of Obligations. In the event that the Company or any other
Loan Party shall at any time issue or have outstanding any other Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take
commercially reasonable actions to cause the Secured Obligations to constitute
senior indebtedness (however denominated) in respect of such Subordinated
Indebtedness and to enable the Administrative Agent and the Lenders to have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness. Without limiting the foregoing, the Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness” and
words of similar import under and in respect of any indenture or other agreement
or instrument under which such other Subordinated Indebtedness is outstanding
and are further given all such other designations as shall be required under the
terms of any such Subordinated Indebtedness in order that the Lenders may have
and exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Revolving Lender agrees to make Revolving Loans to the Borrowers in
Agreed Currencies from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) subject to Sections 2.04
and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment, (ii) subject to Sections 2.04 and
2.11(b), the sum of the Dollar Amount of the total Revolving Credit Exposures
exceeding the aggregate Revolving Commitments or (iii) subject to Sections 2.04
and 2.11(b), the Dollar Amount of the total outstanding Revolving Loans and LC
Exposure, in each case denominated in Foreign Currencies, exceeding the Foreign
Currency

 

25



--------------------------------------------------------------------------------

Sublimit, and (b) each Term Lender with a Term Loan Commitment agrees to make a
Term Loan to ASP in Dollars on the Effective Date, in an amount equal to such
Lender’s Term Loan Commitment by making immediately available funds available to
the Administrative Agent’s designated account, not later than the time specified
by the Administrative Agent. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may
not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05. The Term Loans shall amortize as set forth in Section 2.10.

(b) Subject to Section 2.14, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the relevant
Borrower may request in accordance herewith. Each ABR Loan shall only be made in
Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its option may
make any Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the relevant Borrower to repay such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in a Foreign
Currency, 1,000,000 units of such currency) and not less than $5,000,000 (or, if
such Borrowing is denominated in a Foreign Currency 5,000,000 units of such
currency). At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $250,000 and not
less than $1,000,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the aggregate
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $500,000 and not less than $1,000,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of eight
(8) Eurocurrency Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower (nor the
Administrative Borrower on behalf of any Borrower) shall be entitled to request,
or to elect to convert or continue, any Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the applicable
Borrower, or the Administrative Borrower on behalf of the applicable Borrower,
shall notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request in a form approved by the Administrative

 

26



--------------------------------------------------------------------------------

Agent and signed by the applicable Borrower, or the Administrative Borrower on
behalf of the applicable Borrower, promptly followed by telephonic confirmation
of such request) in the case of a Eurocurrency Borrowing, not later than 12:00
noon, Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars) or by irrevocable written notice (via a
written Borrowing Request in a form approved by the Administrative Agent and
signed by such Borrower, or the Administrative Borrower on its behalf) not later
than four (4) Business Days (in the case of a Eurocurrency Borrowing denominated
in a Foreign Currency), in each case before the date of the proposed Borrowing
or (b) by telephone in the case of an ABR Borrowing, not later than 12:00 noon,
New York City time, one (1) Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the applicable Borrower, or the
Administrative Borrower on behalf of the applicable Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the Agreed Currency (in the case
of a Eurocurrency Revolving Borrowing) and initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the relevant Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(c) all outstanding Credit Exposures on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

 

27



--------------------------------------------------------------------------------

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Borrowers from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $25,000,000
or (ii) the Dollar Amount of the total Revolving Credit Exposures exceeding the
aggregate Revolving Commitments; provided that (i) the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan and (ii) not more than one Swingline Loan shall be outstanding at any time.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Administrative Borrower on behalf of the
applicable Borrower, shall notify the Administrative Agent of such request by
telephone (confirmed by telecopy), not later than 2:00 p.m., New York City time,
on the day of a proposed Swingline Loan. Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day) and amount
of the requested Swingline Loan. The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from the Administrative
Borrower. The Swingline Lender shall make each Swingline Loan available to the
applicable Borrower by means of a credit to the general deposit account of such
Borrower designated by the Administrative Borrower (or in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to such Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall notify the Company of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Company (or other party on behalf of the Company)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Company for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Company of any
default in the payment thereof.

 

28



--------------------------------------------------------------------------------

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Administrative Borrower may request the
issuance of Letters of Credit denominated in Agreed Currencies for its own
account or for the account of the Company or any of the Company’s Subsidiaries,
in a form reasonably acceptable to the Administrative Agent and the relevant
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with, the relevant Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control. The letters of credit
identified on Schedule 2.06 (the “Existing Letters of Credit”) shall be deemed
to be “Letters of Credit” issued on the Effective Date for all purposes of the
Loan Documents.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the relevant Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by an
Issuing Bank, the Company also shall submit a letter of credit application on
the relevant Issuing Bank’s standard form in connection with any request for a
Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension
(i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC Exposure
shall not exceed $40,000,000, (ii) subject to Sections 2.04 and 2.11(b), the sum
of the Dollar Amount of the total Revolving Credit Exposures shall not exceed
the aggregate Revolving Commitments and (iii) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the total outstanding Revolving Loans and LC
Exposure, in each case denominated in Foreign Currencies, shall not exceed the
Foreign Currency Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date; provided that any Letter of
Credit may have a later expiry date (but in no event later than July 15, 2016)
if cash collateralized by a deposit of cash in an amount equal to 105% of the
face amount of such Letter of Credit (in the currency of such Letter of Credit)
no later than ninety (90) days prior to the Maturity Date (provided that the
Company shall maintain an amount of unencumbered cash in its own account(s)
equal to 105% of the face amount of all such Letters of Credit with expiry dates
later than the Maturity Date from and after the date that is six (6) months
prior to the Maturity Date to the earlier of (i) the date on which the Company
deposits cash collateral as contemplated above and (ii) the date that is ninety
(90) days prior to the Maturity Date).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Revolving Lenders, each Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from each Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate Dollar Amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the relevant
Issuing

 

29



--------------------------------------------------------------------------------

Bank, such Lender’s Applicable Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Company on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Company for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement (or if an Issuing Bank shall so elect in its sole discretion by
notice to the Company, in such other Agreed Currency which was paid by such
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Company prior to such time on such date, then not
later than 12:00 noon, Local Time, on the Business Day immediately following the
day that the Company receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that the Company may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent Dollar Amount of such LC
Disbursement and, to the extent so financed, the Company’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Company fails to make such payment when due,
the Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Company, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
relevant Issuing Bank the amounts so received by it from the Revolving Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Company pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the relevant Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Revolving Lender pursuant to this paragraph to reimburse
an Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Company of its obligation to reimburse such LC
Disbursement. If the Company’s reimbursement of, or obligation to reimburse, any
amounts in any Foreign Currency would subject the Administrative Agent, any
Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, the Company shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the relevant Issuing Bank or the
relevant Lender or (y) reimburse each LC Disbursement made in such Foreign
Currency in Dollars, in an amount equal to the Equivalent Amount, calculated
using the applicable exchange rates, on the date such LC Disbursement is made,
of such LC Disbursement.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this

 

30



--------------------------------------------------------------------------------

Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Company to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Company to the extent permitted by applicable law)
suffered by the Company that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
(or material breach of its express obligations under the Loan Documents) on the
part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse such
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed Currency plus the then effective Applicable Rate with respect to
Eurocurrency Revolving Loans); provided that, if the Company fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of such Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (e) of
this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

31



--------------------------------------------------------------------------------

(i) Replacement of Issuing Bank. Any Issuing Bank may be replaced at any time by
written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of an Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that the Company is not late in reimbursing
shall be deposited in the applicable Foreign Currencies in the actual amounts of
such undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Company described in clause (h), (i) or (j) of Article VII. For the purposes of
this paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Company. The Company also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.11(b).
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Secured Obligations. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account and the Company hereby grants the Administrative
Agent a security interest in the LC Collateral Account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Company’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the relevant
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Secured Obligations. If the Company is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three (3) Business Days after
all Events of Default have been cured or waived.

(k) Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals,

 

32



--------------------------------------------------------------------------------

all expirations and cancellations and all disbursements and reimbursements,
(ii) on or prior to each Business Day on which such Issuing Bank expects to
issue, amend, renew or extend any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount of the Letters of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension occurred (and
whether the amount thereof changed), it being understood that such Issuing Bank
shall not permit any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit to occur without first obtaining
written confirmation from the Administrative Agent that it is then permitted
under this Agreement, (iii) on each Business Day on which such Issuing Bank
makes any LC Disbursement, the date of such LC Disbursement and the amount of
such LC Disbursement, (iv) on any Business Day on which the Company fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount and currency of such LC
Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to (x) an account of
the applicable Borrower designated by the Administrative Borrower in the
applicable Borrowing Request, in the case of Loans denominated in Dollars and
(y) an account of such Borrower in the relevant jurisdiction and designated by
such Borrower in the applicable Borrowing Request, in the case of Loans
denominated in a Foreign Currency; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the relevant Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency) or (ii) in the case of such Borrower, the interest rate applicable to
ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Revolving Borrowing, may elect Interest Periods therefor,
all as provided in this Section. A Borrower may elect different options with
respect to different portions of the affected Borrowing, in

 

33



--------------------------------------------------------------------------------

which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, a Borrower, or the
Administrative Borrower on its behalf, shall notify the Administrative Agent of
such election (by telephone or irrevocable written notice in the case of a
Borrowing denominated in Dollars or by irrevocable written notice (via an
Interest Election Request in a form approved by the Administrative Agent and
signed by such Borrower, or the Administrative Borrower on its behalf) in the
case of a Borrowing denominated in a Foreign Currency) by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
relevant Borrower, or the Administrative Borrower on its behalf. Notwithstanding
any contrary provision herein, this Section shall not be construed to permit any
Borrower to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing to a Borrowing of a Type not available under the
Class of Commitments pursuant to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
applicable Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of

 

34



--------------------------------------------------------------------------------

such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing (and any such Eurocurrency Borrowing denominated in a Foreign Currency
shall be redenominated in Dollars at the time of such conversion) at the end of
the Interest Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Loan Commitments shall terminate at 3:00 p.m. (New York
City time) on the Effective Date and (ii) all other Commitments shall terminate
on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Company shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Dollar Amount of the sum of the
Revolving Credit Exposures would exceed the aggregate Revolving Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan made to such Borrower on the Maturity Date in the currency
of such Loan and (ii) in the case of the Company, to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two (2) Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Company shall repay all Swingline Loans then outstanding.
ASP shall repay Term Loans on each date set forth below (subject to adjustment
pursuant to Section 2.18(a)) in the aggregate principal amount set forth
opposite such date (as adjusted from time to time pursuant to Section 2.11(a)):

 

Date

   Amount

November 30, 2010

   $ 1,875,000

February 28, 2011

   $ 1,875,000

May 31, 2011

   $ 1,875,000

August 31, 2011

   $ 1,875,000

 

35



--------------------------------------------------------------------------------

November 30, 2011

   $ 1,875,000

February 29, 2012

   $ 1,875,000

May 31, 2012

   $ 1,875,000

August 31, 2012

   $ 1,875,000

November 30, 2012

   $ 2,812,500

February 28, 2013

   $ 2,812,500

May 31, 2013

   $ 2,812,500

August 31, 2013

   $ 2,812,500

November 30, 2013

   $ 2,812,500

February 28, 2014

   $ 2,812,500

May 31, 2014

   $ 2,812,500

August 31, 2014

   $ 2,812,500

November 30, 2014

   $ 9,375,000

February 28, 2015

   $ 9,375,000

May 31, 2015

   $ 9,375,000

To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by ASP on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence absent manifest error of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note. In such event, the relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if any
such promissory note is a registered note, to such payee and its registered
assigns).

SECTION 2.11. Prepayment of Loans.

(a) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Administrative Borrower on behalf of the applicable Borrower,

 

36



--------------------------------------------------------------------------------

shall notify the Administrative Agent (and, in the case of prepayment of a
Swingline Loan, the Swingline Lender) by telephone (confirmed by telecopy) of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Revolving Borrowing, not later than 11:00 a.m., Local Time, three (3) Business
Days (in the case of a Eurocurrency Borrowing denominated in Dollars) or four
(4) Business Days (in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency), in each case before the date of prepayment, (ii) in the case
of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one (1) Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing, and each prepayment of a Term
Loan Borrowing shall be applied in accordance with the terms hereof. Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments pursuant to Section 2.16.

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the aggregate Revolving Commitments
or (B) the sum of the aggregate principal Dollar Amount of all of the
outstanding Revolving Credit Exposures denominated in Foreign Currencies (the
“Foreign Currency Exposure”) (so calculated), as of the most recent Computation
Date with respect to each such Credit Event, exceeds the Foreign Currency
Sublimit or (ii) solely as a result of fluctuations in currency exchange rates,
(A) the sum of the aggregate principal Dollar Amount of all of the Revolving
Credit Exposures (so calculated) exceeds 105% of the aggregate Revolving
Commitments or (B) the Foreign Currency Exposure, as of the most recent
Computation Date with respect to each such Credit Event, exceeds 105% of the
Foreign Currency Sublimit, the Borrowers shall in each case immediately repay
Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (x) the aggregate Dollar Amount of all
Revolving Credit Exposures (so calculated) to be less than or equal to the
aggregate Revolving Commitments and (y) the Foreign Currency Exposure to be less
than or equal to the Foreign Currency Sublimit, as applicable.

(c) In the event and on each occasion that any Net Proceeds in excess of $25,000
are received by or on behalf of the Company or any of its Subsidiaries in
respect of any Prepayment Event, the Company shall, promptly after such Net
Proceeds are received, prepay the Obligations as set forth in Section 2.11(d)
below in an aggregate amount equal to 100% of such Net Proceeds; provided, that
Net Proceeds in any fiscal year shall not be required to be so applied until the
earlier of (x) the date on which the aggregate amount of such Net Proceeds is
equal to or greater than $1,000,000 for such fiscal year and (y) the last day of
such fiscal year; provided further that if the certificate delivered pursuant to
Section 5.01(c) by the Company to the Administrative Agent states that the
Company or its relevant Subsidiaries intend to apply the Net Proceeds from such
event (or a portion thereof specified in such certificate), within 180 days (or,
with respect to real property investments, such longer period as the
Administrative Agent shall reasonably determine to the extent such real property
investment shall be described in the certificate delivered pursuant to
Section 5.01(c)) after receipt of such Net Proceeds, to acquire (or replace or
rebuild) real property, equipment or other tangible assets (excluding inventory)
to be used in the business of the Company and/or its Subsidiaries, and
certifying that no Event of Default has occurred and

 

37



--------------------------------------------------------------------------------

is continuing, then no prepayment shall be required pursuant to this paragraph
in respect of the Net Proceeds specified in such certificate; provided further
that to the extent of any such Net Proceeds therefrom that have not been so
applied by the end of such 180 day period, at which time a prepayment shall be
required in an amount equal to such Net Proceeds that have not been so applied.

(d) All such amounts pursuant to Sections 2.11(c) shall be applied to prepay the
Term Loans in the inverse order of maturity.

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates; provided
that, if such Lender continues to have any Revolving Credit Exposure after its
Revolving Commitment terminates, then such commitment fee shall continue to
accrue on the daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Revolving Commitment terminates to but excluding
the date on which such Lender ceases to have any Revolving Credit Exposure.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any commitment fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Revolving Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure and (ii) to the relevant Issuing Bank
for its own account a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily Dollar Amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
Letters of Credit issued by such Issuing Bank during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Unless otherwise specified above, participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to any Issuing Bank pursuant to this paragraph shall be
payable within ten (10) days after demand. All participation fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

 

38



--------------------------------------------------------------------------------

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the relevant Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the applicable Lenders. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (other than
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate. Each Swingline Loan shall bear interest at the Alternate Base
Rate (or such other rate of interest as may be agreed to between the Company and
the Swingline Lender).

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, (i) during the occurrence and continuance of
an Event of Default referred to in clause (a), (b), (h), (i) or (j) of Article
VII, (A) all Loans shall bear interest at 2% plus the rate otherwise applicable
to such Loans as provided in the preceding paragraphs of this Section or (B) in
the case of any other amount outstanding hereunder, such amount shall accrue at
2% plus the rate applicable to such fee or other obligation as provided
hereunder (ii) during the occurrence and continuance of any other Event of
Default, the Administrative Agent or the Required Lenders may, at their option,
by notice to the Company (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender directly affected thereby” for reductions in interest
rates), declare that (A) all Loans shall bear interest at 2% plus the rate
otherwise applicable to such Loans as provided in the preceding paragraphs of
this Section or (B) in the case of any other amount outstanding hereunder, such
amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

 

39



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by the Required Lenders in their
reasonable determination that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective and any such Eurocurrency Borrowing shall be repaid on the
last day of the then current Interest Period applicable thereto, and (ii) if any
Borrowing Request requests a Eurocurrency Borrowing in Dollars, such Borrowing
shall be made as an ABR Borrowing (and if any Borrowing Request requests a
Eurocurrency Revolving Borrowing denominated in a Foreign Currency, such
Borrowing Request shall be ineffective); provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency) or to increase the cost to such Lender
or such Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder, whether of principal, interest or
otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), then, except to the extent of any increased cost
attributable to Excluded Taxes, the applicable Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the applicable Borrower will pay to
such Lender or such Issuing Bank,

 

40



--------------------------------------------------------------------------------

as the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay , or cause the other Borrowers to pay,
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 90 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of each Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if any Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, the relevant Lender or the
relevant Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) such

 

41



--------------------------------------------------------------------------------

Borrower shall make such deductions and (iii) such Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, each Borrower shall pay any Other Taxes related to such
Borrower and imposed on or incurred by the Administrative Agent, a Lender or an
Issuing Bank to the relevant Governmental Authority in accordance with
applicable law.

(c) The relevant Borrower shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of such
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by such Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrowers or with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 2.17 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Borrower or any other Person.

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.

 

42



--------------------------------------------------------------------------------

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603 or, in
the case of a Credit Event denominated in a Foreign Currency, the Administrative
Agent’s Eurocurrency Payment Office for such currency, except payments to be
made directly to an Issuing Bank or the Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments denominated in the same currency received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Company) or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and any Issuing Bank from any Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from any Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, and sixth, to the payment of any other Secured Obligation
due to the Administrative Agent or any Lender by any Borrower. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Company, or unless a Default is in existence, none of the Administrative Agent
or any Lender shall apply any payment which it receives to any Eurocurrency Loan
of a Class, except (a) on the expiration date of the Interest Period applicable
to any such Eurocurrency Loan or (b) in the event, and only to the extent, that
there are no outstanding ABR Loans of the same Class and, in any event, the
Borrowers shall pay the break funding payment required in accordance with
Section 2.16. The Administrative Agent and the Lenders shall have the continuing
and exclusive right to apply and reverse and reapply any and all such proceeds
and payments to any portion of the Secured Obligations.

 

43



--------------------------------------------------------------------------------

(c) During the continuance of a Default, at the election of the Administrative
Agent, all payments of principal, interest, LC Disbursements, fees, premiums,
reimbursable expenses (including, without limitation, all reimbursement for fees
and expenses pursuant to Section 9.03), and other sums payable under the Loan
Documents, may be paid from the proceeds of Borrowings made hereunder whether
made following a request by a Borrower (or the Company on behalf of a Borrower)
pursuant to Section 2.03 or a deemed request as provided in this Section or may
be deducted from any deposit account of such Borrower maintained with the
Administrative Agent. Each Borrower hereby irrevocably authorizes, so long as a
Default shall be continuing, (i) the Administrative Agent to make a Borrowing
for the purpose of paying each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans) and that all such Borrowings shall be deemed to have been requested
pursuant to Sections 2.03, 2.04 or 2.05, as applicable and (ii) the
Administrative Agent to charge any deposit account of the relevant Borrower
maintained with the Administrative Agent for each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent permitted by applicable law,
that any Lender acquiring a participation pursuant to the foregoing arrangements
may exercise against such Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the relevant Lenders or the Issuing Banks hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the relevant
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the relevant
Lenders or each of the Issuing Banks, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency).

 

44



--------------------------------------------------------------------------------

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) In addition to
the Company’s rights under Section 9.02(e), if any Lender requests compensation
under Section 2.15 or if any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15 or (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Revolving Commitment is being
assigned, the relevant Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments and (iv) no such assignment shall be to the Company or any Subsidiary
or Affiliate of the Company. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

SECTION 2.20. Expansion Option. The Company may from time to time elect to
increase the Revolving Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”) so long as, after giving effect thereto,
the aggregate amount of such increases and all such Incremental Term Loans does
not exceed $30,000,000. The Company may arrange for any such increase or tranche
to be provided by one or more Lenders (each Lender so agreeing to an increase in
its Revolving Commitment, or to participate in such Incremental Term Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Revolving Commitments,

 

45



--------------------------------------------------------------------------------

or to participate in such Incremental Term Loans, or extend Revolving
Commitments, as the case may be; provided that (i) each Augmenting Lender shall
be subject to the approval of the Company and the Administrative Agent, (ii) no
Augmenting Lender shall be the Company or any Subsidiary or Affiliate of the
Company and (iii) (x) in the case of an Increasing Lender, the Company and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto, and (y) in the case of an Augmenting Lender, the Company and such
Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto. No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Revolving Commitments or Incremental Term Loans pursuant to this Section 2.20.
Increases and new Revolving Commitments and Incremental Term Loans created
pursuant to this Section 2.20 shall become effective on the date agreed by the
Company, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof. Notwithstanding the foregoing, no increase in the Revolving Commitments
(or in the Revolving Commitment of any Lender) or tranche of Incremental Term
Loans shall become effective under this paragraph unless, (i) on the proposed
date of the effectiveness of such increase or Incremental Term Loans, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Company and (B) the Company shall be in compliance (on
a Pro Forma Basis) with the covenants contained in Section 6.11 and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the corporate power and authority of the
Borrowers to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Revolving Commitments or any Incremental
Term Loans being made, (i) each relevant Increasing Lender and Augmenting Lender
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
such increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of all the
Lenders to equal its Applicable Percentage of such outstanding Revolving Loans,
and (ii) except in the case of any Incremental Term Loans, the Company shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Revolving Commitments (with such reborrowing to
consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the applicable Borrower, or the
Administrative Borrower on behalf of the applicable Borrower, in accordance with
the requirements of Section 2.03). The deemed payments made pursuant to clause
(ii) of the immediately preceding sentence shall be accompanied by payment of
all accrued interest on the amount prepaid and, in respect of each Eurocurrency
Loan, shall be subject to indemnification by the Borrowers pursuant to the
provisions of Section 2.16 if the deemed payment occurs other than on the last
day of the related Interest Periods. The Incremental Term Loans (a) shall rank
pari passu in right of payment with the Revolving Loans and the initial Term
Loans, (b) shall not mature earlier than the Maturity Date (but may have
amortization prior to such date) and (c) shall be treated substantially the same
as (and in any event no more favorably than) the Revolving Loans and the initial
Term Loans; provided that (i) the terms and conditions applicable to any tranche
of Incremental Term Loans maturing after the Maturity Date may provide for
material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the Maturity Date and (ii) the
Incremental Term Loans may be priced differently than the Revolving Loans and
the initial Term Loans. Incremental Term Loans may be made hereunder pursuant to
an amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Augmenting Lender participating in such tranche, if any, and the
Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.20.

 

46



--------------------------------------------------------------------------------

SECTION 2.21. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12;

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that an amendment, waiver or
other modification requiring the consent of all Lenders or each Lender affected
thereby which impacts or treats such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the relevant Issuing Banks
only the Company’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above)

 

47



--------------------------------------------------------------------------------

in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Company shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (ii) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; or

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the relevant Issuing
Banks until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.22(c), and participating interests in any newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or any Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless the Swingline
Lender or such Issuing Bank, as the case may be, shall have entered into
arrangements with the Company or such Lender, satisfactory to the Swingline
Lender or such Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

In the event that the Administrative Agent, the Company, each Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.23. Designation of Subsidiary Borrowers. The Company may at any time
and from time to time (i) designate any Domestic Subsidiary as a Subsidiary
Borrower and (ii) with the prior written consent of the Required Lenders and the
Administrative Agent, designate any Foreign Subsidiary as a Subsidiary Borrower,
in each case by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company and the satisfaction of
the other conditions precedent set forth in Section 4.03 (and, in the case of
any Foreign Subsidiary

 

48



--------------------------------------------------------------------------------

Borrower such additional conditions precedent as the Administrative Agent shall
reasonably determine), and upon such delivery and satisfaction such Subsidiary
shall for all purposes of this Agreement be a Subsidiary Borrower and a party to
this Agreement until the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a Subsidiary Borrower
and a party to this Agreement. Notwithstanding the preceding sentence, no
Borrowing Subsidiary Termination will become effective as to any Subsidiary
Borrower at a time when any principal of or interest on any Loan to such
Borrower shall be outstanding hereunder; provided that such Borrowing Subsidiary
Termination shall be effective to terminate the right of such Subsidiary
Borrower to make further Borrowings under this Agreement. As soon as practicable
upon receipt of a Borrowing Subsidiary Agreement, the Administrative Agent shall
furnish a copy thereof to each Lender.

SECTION 2.24. Administrative Borrower. Each Borrower hereby irrevocably appoints
ASP as its agent for all purposes relevant to the administration of this
Agreement and each of the other Loan Documents, including (i) the giving and
receipt of notices and (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein (other than any waiver,
amendment or other modification contemplated by Section 9.02). Any notice,
demand, consent, acknowledgement, direction, certification or other
communication delivered to ASP in accordance with the terms of this Agreement
shall be deemed to have been delivered to the Borrowers.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept is applicable) in, every jurisdiction where
such qualification is required. Schedule 3.01 hereto (as supplemented from time
to time) identifies each Subsidiary, noting whether such Subsidiary is a
Material Domestic Subsidiary, the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Company and the other Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 3.01 as owned by the Company or another
Subsidiary are owned, beneficially and of record, by the Company or any
Subsidiary free and clear of all Liens, other than Liens created under the Loan
Documents. There are no outstanding commitments or other obligations of the
Company or any Subsidiary to issue, and no options, warrants or other rights of
any Person to acquire, any shares of any class of capital stock or other equity
interests of the Company or any Subsidiary.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation

 

49



--------------------------------------------------------------------------------

of such Loan Party, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Company or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, material agreement or other material instrument binding upon the
Company or any of its Subsidiaries or its assets, and (d) will not result in the
creation or imposition of any Lien on any asset of the Company or any of its
Subsidiaries, other than Liens created under the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended August 31, 2009 reported on by Ernst & Young LLP, independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended May 31, 2010, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

(b) Since August 31, 2009, there has been no material adverse change in the
business, assets, liabilities, results of operations, property or financial
condition of the Company and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for Permitted Encumbrances and minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation, Environmental and Labor Matters. (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of a Responsible
Officer of any Borrower, threatened in writing against the Company or any of its
Subsidiaries (i) as to which there is a reasonable likelihood of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve this Agreement or the Transactions.

(b) Except as could not reasonably be expected to result in a Material Adverse
Effect, either individually or in the aggregate, neither the Company nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability,

 

50



--------------------------------------------------------------------------------

(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) There are no strikes, lockouts or slowdowns against the Company or any of
its Subsidiaries pending or, to the knowledge of a Responsible Officer,
threatened in writing. The hours worked by and payments made to employees of the
Company and its Subsidiaries have not been in violation in any material respect
of the Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law relating to such matters. All material payments due from the Company
or any of its Subsidiaries, or for which any claim may be made against the
Company or any of its Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as liabilities
on the books of the Company or such Subsidiary. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which the Company or any of its Subsidiaries is bound.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status; OFAC. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940. Neither the Company nor any Subsidiary or Affiliate of any of the
foregoing is a country, individual or entity named on the Specifically
Designated National and Blocked Persons (SDN) List issued by OFAC.

SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information (other than
information of a general economic or industry nature) furnished by or on behalf
of the Company or any Subsidiary to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished), taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

51



--------------------------------------------------------------------------------

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Company or any Subsidiary except for Liens permitted by
Section 6.02.

SECTION 3.14. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15. No Burdensome Restrictions. No Borrower is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.08.

SECTION 3.16. Solvency.

(a) Immediately after the consummation of the Transactions to occur on the
Effective Date, the Company and its Subsidiaries, taken as a whole, are and will
be Solvent.

(b) The Company does not intend to, nor will it permit any of its Subsidiaries
to, and the Company does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

SECTION 3.17. Insurance. The Company maintains, and has caused each Subsidiary
to maintain, with financially sound and reputable insurance companies, insurance
on all their real and personal property in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as are adequate and customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

SECTION 3.18. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid perfected Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Permitted Encumbrances, to the extent
any such Permitted Encumbrances would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law and (b) Liens perfected
only by possession (including possession of any certificate of title) to the
extent the Administrative Agent has not obtained or does not maintain possession
of such Collateral.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from (i) each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written

 

52



--------------------------------------------------------------------------------

evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other legal opinions, certificates, documents,
instruments and agreements as the Administrative Agent shall reasonably request
in connection with the Transactions, all in form and substance satisfactory to
the Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Hunton & Williams LLP, counsel for the Loan Parties, substantially in
the form of Exhibit B, and covering such other matters relating to the Loan
Parties, the Loan Documents or the Transactions as the Administrative Agent
shall reasonably request. The Company hereby requests such counsel to deliver
such opinion.

(c) The Lenders shall have received (i) audited consolidated financial
statements of the Company for the two most recent fiscal years ended prior to
the Effective Date as to which such financial statements are available,
(ii) unaudited interim consolidated financial statements of the Company for each
quarterly period ended subsequent to the date of the latest financial statements
delivered pursuant to clause (i) of this paragraph as to which such financial
statements are publicly available and (iii) financial statement projections
through and including the Company’s 2015 fiscal year, together with such
information as the Administrative Agent and the Lenders shall reasonably request
(including, without limitation, a description of the assumptions used in
preparing such projections).

(d) The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit E and
(ii) to the extent requested by any of the Lenders, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(f) The Administrative Agent shall have received evidence satisfactory to it
that the Existing Credit Facilities shall have been terminated and cancelled and
all indebtedness thereunder shall have been fully repaid (except to the extent
being so repaid with the initial Revolving Loans) and any and all liens
thereunder shall have been terminated and released, and the disposition of any
assets owned by any special purpose Subsidiary of the Company shall be on terms
acceptable to the Administrative Agent; provided that any Lender hereunder which
is also a “Lender” under the Existing Credit Agreement hereby waives any
requirement of three (3) Business Days notice by the “Borrowers” under the
Existing Credit Agreement prior to the reduction of the commitments thereunder
and the termination thereof.

(g) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary or,
in the reasonable discretion of the

 

53



--------------------------------------------------------------------------------

Administrative Agent, advisable in connection with the Transactions have been
obtained and are in full force and effect.

(h) The Administrative Agent shall have received (or provisions reasonably
satisfactory to the Administrative Agent shall have been made for the concurrent
payment of) all fees and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.

(i) The Administrative Agent shall have received (i) the certificates or other
instruments representing the Applicable Pledge Percentage of the issued and
outstanding Equity Interests of each Pledge Subsidiary directly owned by the
Company or any other Loan Party pledged pursuant to the Security Agreement,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank and (ii) each promissory note pledged and required to be
delivered to the Administrative Agent pursuant to the Security Agreement,
together with note powers or other instruments of transfer with respect thereto
endorsed in blank.

(j) All documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Collateral Documents and to perfect such Liens to the extent required by,
and with the priority required by, the Collateral Documents, shall have been
executed and be in proper form for filing, subject only to exceptions
satisfactory to the Administrative Agent.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03. Designation of a Subsidiary Borrower. The designation of a
Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Subsidiary Borrower shall have
furnished or caused to be furnished to the Administrative Agent:

(a) Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Borrowing Subsidiary Agreement and any

 

54



--------------------------------------------------------------------------------

other Loan Documents to which such Subsidiary is becoming a party and such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
such Subsidiary;

(b) An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary, which shall identify by name and title and bear the
signature of the officers of such Subsidiary authorized to request Borrowings
hereunder and sign the Borrowing Subsidiary Agreement and the other Loan
Documents to which such Subsidiary is becoming a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Company or such Subsidiary;

(c) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders; and

(d) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent for distribution to each Lender (and the
Administrative will, after receipt thereof, distribute to the Lenders):

(a) within ninety (90) days after the end of each fiscal year of the Company
(or, if earlier, by the date that the Annual Report on Form 10-K of the Company
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Company for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations,

 

55



--------------------------------------------------------------------------------

stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.11, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, (iv) stating whether the Company or any of its Subsidiaries
intend to reinvest the Net Proceeds received in respect of a Prepayment Event in
accordance with Section 2.11(c) and (v) providing updates to the Exhibits to the
Security Agreement as contemplated by Section 4.12 thereof;

(d) as soon as available, but in any event not more than thirty (30) days after
the end of each fiscal year of the Company, a copy of the plan and forecast
(including a projected consolidated and consolidating balance sheet, income
statement and funds flow statement) of the Company for each month of the
upcoming fiscal year in form reasonably satisfactory to the Administrative
Agent;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to clauses (a), (b) and (e) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Company shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the filing of any such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the compliance certificates required by
clause (c) of this Section 5.01 to the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent (for distribution to each Lender) prompt written notice of
the following:

(a) the occurrence of any Default or Event of Default known to any Responsible
Officer of the Company;

 

56



--------------------------------------------------------------------------------

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Company or any Subsidiary
thereof that, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(d) any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding; and

(e) any other development known by a Responsible Officer of the Company that
results in, or could reasonably be expected to result in, a Material Adverse
Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Company setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 or, to the extent otherwise permitted under this Agreement, any
discontinuation of a line of business.

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear and casualty excepted, and (b) maintain with financially sound and
reputable carriers (i) insurance in such amounts (with no greater risk
retention) and against such risks and such other hazards, as is customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations and (ii) any other insurance to the extent
required pursuant to the Collateral Documents. The Company will furnish to the
Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained. The Company shall deliver to the
Administrative Agent endorsements (x) to all “All Risk” physical damage
insurance policies on all of the Loan Parties’ tangible personal property and
assets and business interruption insurance policies naming the Administrative
Agent as lender loss payee, and (y) to all general liability and other liability
policies naming the Administrative Agent an additional insured. In the event the
Company or any of its Subsidiaries at any time or times hereafter shall fail to
obtain or maintain any of the policies or insurance required herein or to pay
any premium in whole or in part relating thereto,

 

57



--------------------------------------------------------------------------------

then the Administrative Agent, without waiving or releasing any obligations or
resulting Default hereunder, may at any time or times thereafter (but shall be
under no obligation to do so) obtain and maintain such policies of insurance and
pay such premiums and take any other action with respect thereto which the
Administrative Agent deems advisable. All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, maintain books of record and account in
accordance with GAAP. The Company will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent (or, if
any Event of Default has occurred and is continuing, any Lender) to visit and
inspect its properties during normal business hours, to examine and make
extracts from its books and records, including environmental assessment reports
and Phase I or Phase II studies, and to discuss its affairs, finances and
condition with its officers and independent accountants (provided that the
Company may, if it so chooses be present at or participate in any such
discussions), all at such reasonable times and as often as reasonably requested;
provided, that so long as no Event of Default has occurred and is continuing,
(i) the Administrative Agent and its designated representatives shall not be
reimbursed for more than one such visit and inspection per year and (ii) the
Administrative Agent shall give the Company not less than three (3) Business
Days’ prior notice of its intent to conduct any such visit and inspection. The
Company acknowledges that the Administrative Agent, after exercising its rights
of inspection, may prepare and distribute to the Lenders certain reports
pertaining to the Company and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders. To the extent that the Administrative
Agent or any Lender obtains possession of any proprietary information in the
course of such visit or inspection, the Administrative Agent and each Lender
shall handle such information in accordance with Section 9.12 of this Agreement.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Company will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under material agreements
to which it is a party, except where the failure to act as set forth in clause
(i) or clause (ii) of this Section 5.07, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs, and for general corporate purposes, of the
Company and its Subsidiaries in the ordinary course of business, including
Permitted Acquisitions. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.

SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

(a) Promptly (but in any event within thirty (30) days (or such later date as
may be agreed upon by the Administrative Agent)) after any Person becomes a
Material Domestic Subsidiary (either by qualifying independently as such, or
being designated by the Company or the Administrative Agent as a Subsidiary
Guarantor pursuant to the definition of “Material Domestic Subsidiary”), the
Company shall provide the Administrative Agent with written notice thereof
setting forth information in reasonable detail describing the material assets of
such Material Domestic Subsidiary and shall cause each such Material Domestic
Subsidiary to deliver to the Administrative Agent a joinder to the Subsidiary
Guaranty and the Security Agreement (in each case in the form contemplated
thereby) pursuant to which such Material Domestic Subsidiary agrees to be bound
by the terms and provisions thereof, such Subsidiary Guaranty

 

58



--------------------------------------------------------------------------------

and the Security Agreement to be accompanied by appropriate corporate
resolutions, other corporate documentation and legal opinions in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(b) The Company will cause, and will cause each other Loan Party to cause, all
of the Collateral (whether real, personal, tangible, intangible, or mixed) to be
subject at all times to first priority, perfected Liens in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Secured Obligations in accordance with the terms and conditions of the
Collateral Documents, subject in any case to Liens permitted by Section 6.02.
Without limiting the generality of the foregoing, the Company (i) will cause the
Applicable Pledge Percentage of the issued and outstanding Equity Interests of
each Pledge Subsidiary directly owned by the Company or any other Loan Party to
be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents or such other pledge and
security documents as the Administrative Agent shall reasonably request and
(ii) will, and will cause each Subsidiary Guarantor to, deliver Mortgages and
Mortgage Instruments with respect to Specified Real Property owned by the
Company or such Guarantor to the extent, and within such time period as is,
reasonably required by the Administrative Agent. Notwithstanding the foregoing,
(i) (a) subject to the immediately succeeding clause (b) no such Mortgages and
Mortgage Instruments are required to be delivered hereunder until October 31,
2010 or such later date as the Administrative Agent may agree in the exercise of
its reasonable discretion with respect thereto and (b) solely in respect of the
Lancaster Property and the Brockton Property, to the extent owned by the Company
or any Subsidiary, no such Mortgages and Mortgage Instruments are required to be
delivered hereunder until January 30, 2011 or such later date as the
Administrative Agent may agree in the exercise of its reasonable discretion with
respect thereto, and (ii) no such pledge agreement in respect of the Equity
Interests of a Foreign Subsidiary shall be required hereunder (A) until
October 31, 2010 or such later date as the Administrative Agent may agree in the
exercise of its reasonable discretion with respect thereto, and (B) to the
extent the Administrative Agent or its counsel determines that such pledge would
not provide material credit support for the benefit of the Secured Parties
pursuant to legally valid, binding and enforceable pledge agreements.
Notwithstanding the foregoing, in the event that the Company reorganizes its
corporate structure such that ownership of a First Tier Foreign Subsidiary’s
Equity Interests is transferred to another Foreign Subsidiary, then the Lien on
the Equity Interests of the transferred Foreign Subsidiary shall be released and
replaced with a Lien on the Applicable Pledge Percentage of the Equity Interests
of the First Tier Foreign Subsidiary that succeeds to the direct or indirect
ownership of the Equity Interests in such transferred Foreign Subsidiary.

(c) Without limiting the foregoing, the Company will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Company.

(d) If any real property or improvements thereto or any interest therein which
results in any parcel of owned real property of any Loan Party to have a book
value of $2,000,000 or greater after the Effective Date, the Company will notify
the Administrative Agent thereof, and, if requested by the Administrative Agent,
the Company will cause such assets to be subject to a Lien securing the Secured
Obligations and will take, and cause the other Loan Parties to take, such
actions as shall be necessary or

 

59



--------------------------------------------------------------------------------

reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section, all at the
expense of the Company.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Company covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) the DeSoto IDA Bonds and other Indebtedness existing on the date hereof and
set forth in Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness with Indebtedness of a similar type that does not increase the
outstanding principal amount thereof (other than for accrued interest, premiums,
costs and expenses);

(c) Indebtedness of the Company to any Subsidiary and of any Subsidiary to the
Company or any other Subsidiary; provided that Indebtedness of any Subsidiary
that is not a Loan Party to any Loan Party shall be subject to the limitations
set forth in Section 6.04(d);

(d) Guarantees (x) by the Company of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Company or any other Subsidiary and (y) by any
Loan Party of any other Loan Party’s payment obligations to the extent such
payment obligations shall otherwise be permitted under this Agreement;

(e) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof (other than for accrued interest, premiums, costs and expenses);
provided that (i) such Indebtedness is incurred prior to or within ninety
(90) days (or such longer period as the Administrative Agent may reasonably
agree) after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $25,000,000 at any time outstanding;

(f) Indebtedness of the Company or any Subsidiary as an account party in respect
of trade letters of credit;

(g) Indebtedness of the Company or any Subsidiary with respect to Sale and
Leaseback Transactions permitted by Section 6.10;

 

60



--------------------------------------------------------------------------------

(h) Indebtedness of the Company or any Subsidiary secured by a Lien on any asset
of the Company or any Subsidiary so long as at the time of the incurrence of
such Indebtedness, the principal amount of such Indebtedness, when combined with
the aggregate outstanding principal amount of Indebtedness incurred and
outstanding in reliance on this clause (h) does not, in the aggregate, exceed at
any time outstanding five percent (5%) of Consolidated Total Assets as of the
most recently ended fiscal quarter of the Company;

(i) unsecured Indebtedness so long as at the time of the incurrence of such
Indebtedness and immediately after giving effect (on a Pro Forma Basis) thereto,
(i) no Default or Event of Default shall exist or result therefrom, (ii) the
Leverage Ratio is equal to or less than 3.50 to 1.00, with such covenant
recomputed as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements are available, as if such Indebtedness
had been incurred on the first day of each relevant period for testing such
compliance, (iii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled payments of principal in excess of
five percent (5%) of the aggregate original principal amount thereof prior to,
the date that is 91 days after the Maturity Date (it being understood that any
provision requiring an offer to purchase such Indebtedness as a result of a
change of control or asset sale shall not violate the foregoing restriction),
(iv) such Indebtedness is not guaranteed by any Subsidiary of the Company other
than the Subsidiary Guarantors (which guarantees, if such Indebtedness is
Subordinated Indebtedness, shall be expressly subordinated to the Obligations on
terms reasonably acceptable to the Administrative Agent), (v) if any such
Indebtedness is Subordinated Indebtedness, the terms of such subordination shall
be reasonably acceptable to the Administrative Agent; and

(j) Indebtedness of the Company or any Subsidiary incurred pursuant to Permitted
Receivables Financings; provided that aggregate Receivables subject to all
Permitted Receivables Financings shall not exceed fifteen percent (15%) of
Consolidated Total Receivables.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) Liens in connection with the DeSoto IDA Bonds and any other Lien on any
property or asset of the Company or any Subsidiary existing on the date hereof
and set forth in Schedule 6.02; provided that (i) such Lien shall not apply to
any other property or asset of the Company or any Subsidiary and (ii) such Lien
shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (other than for accrued interest, premiums,
costs and expenses);

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a

 

61



--------------------------------------------------------------------------------

Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof (other
than for accrued interest, premiums, costs and expenses);

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days (or such longer period as the Administrative Agent may
reasonably agree) after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary;

(f) Liens on assets of the Company and its Subsidiaries in respect of
Indebtedness permitted under Section 6.01(h); and

(g) Liens arising under Permitted Receivables Financings.

SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Company will not, and
will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets (including pursuant to a Sale and Leaseback
Transaction), or any of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing:

(i) any Person may merge into the Company in a transaction in which the Company
is the surviving corporation;

(ii) any Subsidiary may merge into a Loan Party in a transaction in which the
surviving entity is such Loan Party (provided that any such merger involving the
Company must result in the Company as the surviving entity);

(iii) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to a Loan Party;

(iv) the Company and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) effect sales, trade-ins or dispositions of obsolete,
surplus or used equipment for value in the ordinary course of business
consistent with past practice, (C) enter into licenses of technology and
intellectual property in the ordinary course of business, (D) lease, license,
sublease, sublicense or co-locate space within real property, the interest of
which is owned or held by the Company and/or its Subsidiaries in the ordinary
course of business or which would not result in a Material Adverse Effect,
(E) sell the Brockton Property and the Lancaster Property, (F) sell Receivables
and Permitted Receivables Related Assets under Permitted Receivables Financings
(subject to the limitation that the aggregate Receivables subject to all
Permitted Receivables Financings shall not exceed fifteen percent (15%) of
Consolidated Total Receivables), (G) to the extent allowable under Section 1031
of the Code (or comparable or successor provision), exchange like property for
use in the ordinary course of the business of the Company and its Subsidiaries
taken as a whole; and (H) make any other sales, transfers, leases or
dispositions that, together with all other property of the Company and its
Subsidiaries previously leased, sold or disposed of as permitted by this clause
(H) during any fiscal year of the Company,

 

62



--------------------------------------------------------------------------------

does not exceed ten percent (10%) of Consolidated Total Assets as of the most
recently ended fiscal year of the Company; provided that sales, licenses, leases
and such other transactions as are contemplated by the foregoing clauses (A),
(B), (C), (D) and (F) shall be permitted during the continuance of a Default
until such time as the Company shall receive notice from the Administrative
Agent to cease such transactions;

(v) the Company and its Subsidiaries may enter into Sale and Leaseback
Transactions permitted by Section 6.10;

(vi) (A) any Subsidiary that is not a Loan Party may liquidate or dissolve if
the Company determines in good faith that such liquidation or dissolution is in
the best interests of the Company and is not materially disadvantageous to the
Lenders and (B) Acuity Enterprise, Inc., may liquidate or dissolve in connection
with the termination of certain Existing Indebtedness; and

(vii) the Company or any of its Subsidiaries may discontinue any line of
business if the Company determines in good faith that such discontinuation is in
the best interests of the Company and is not materially disadvantageous to the
Lenders.

To the extent the Required Lenders waive the provisions of this Section 6.03(a)
with respect to the sale, lease, transfer or other disposition of any assets or
any assets are sold, leased, transferred or otherwise disposed of as permitted
by this Section 6.03(a), such assets (unless sold, leased, transferred or
otherwise disposed of to a Loan Party) shall be sold, leased, transferred or
otherwise disposed of free and clear of the Liens created by the Security
Documents.

(b) The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

(c) The Company will not, nor will it permit any of its Subsidiaries to, change
its fiscal year from the basis in effect on the Effective Date; provided that
upon not less than thirty (30) days prior written notice to the Administrative
Agent, the Company may elect not more than once during the term of this
Agreement to change its fiscal year so long as the Company shall deliver (i) all
reports, certificates and other deliveries under Section 5.01 with respect to,
and all calculations hereunder and under each other Loan Document shall be
calculated based on, the fiscal year basis in effect on the Effective Date until
the first day of the first full fiscal year under such new basis, and thereafter
the Company shall deliver all reports, certificates and other deliveries under
Section 5.01 with respect to, and all calculations hereunder and under each
other Loan Document shall be calculated based on, such new fiscal year basis and
(ii) any such additional information reasonably requested by the Administrative
Agent in connection with any such change in fiscal year, including, without
limitation, reasonable detail describing any reconciliation of any of the
reports, certificates, deliveries and calculations described in clause
(i) above.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any Person or any
assets of any other Person constituting a business unit, except:

(a) Permitted Investments;

 

63



--------------------------------------------------------------------------------

(b) Permitted Acquisitions;

(c) investments by the Company and its Subsidiaries existing on the date hereof
in the capital stock of their Subsidiaries;

(d) investments, loans or advances made by the Company in or to any Subsidiary
and made by any Subsidiary in or to the Company or any other Subsidiary
(provided that not more than an aggregate amount of five percent (5%) of
Consolidated Total Assets as of the most recently ended fiscal year of the
Company in investments, loans or advances or capital contributions may be made
and remain outstanding, at any time, by Loan Parties to Subsidiaries which are
not Loan Parties);

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) Swap Agreements permitted by Section 6.05 below;

(g) investments made pursuant to any Permitted Receivables Financings Documents
to the extent the Permitted Receivables Financings in respect thereof is
otherwise permitted under this Agreement; and

(h) any other investment, loan or advance (other than acquisitions) so long as
the aggregate amount of all such investments, loans and advances made in any
fiscal year of the Company does not exceed $20,000,000.

SECTION 6.05. Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Company or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.

SECTION 6.06. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Company and its wholly owned Subsidiaries
not involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.07.

SECTION 6.07. Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Company may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Company and its
Subsidiaries and (d) the Company and its Subsidiaries may make any other
Restricted Payment so long as no Event of Default has occurred and is continuing
prior to making such Restricted Payment or would arise after giving effect
(including giving effect on a Pro Forma Basis) thereto.

SECTION 6.08. Restrictive Agreements. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other

 

64



--------------------------------------------------------------------------------

arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Company or any Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (b) the ability of any Subsidiary to
pay dividends or other distributions with respect to holders of its Equity
Interests or to make or repay loans or advances to the Company or any other
Subsidiary or to Guarantee Indebtedness of the Company or any other Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to a
Permitted Receivables Financing or the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iii) the foregoing shall not
apply to restrictions and conditions imposed any financings from time to time
permitted by Section 6.01(h) (such financings permitted by Section 6.01(h), the
“Permitted Financings”) so long as, in the case of Permitted Financings, such
prohibition, restriction or condition is usual and customary for the
Indebtedness under the Permitted Financings, (iv) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases, licenses and other contracts restricting the assignment thereof.

SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Company will not, and will not permit any Subsidiary
to, directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness
from time to time outstanding under the Subordinated Indebtedness Documents (for
the avoidance of doubt, the Indebtedness evidenced by the DeSoto IDA Bonds shall
not be deemed to be Subordinated Indebtedness). Furthermore, the Company will
not, and will not permit any Subsidiary to, amend the Subordinated Indebtedness
Documents or any document, agreement or instrument evidencing any Subordinated
Indebtedness incurred pursuant to the Subordinated Indebtedness Documents (or
any replacements, substitutions, extensions or renewals thereof) or pursuant to
which such Subordinated Indebtedness is issued where such amendment,
modification or supplement provides for the following or which has any of the
following effects:

(a) increases the overall principal amount of any such Subordinated Indebtedness
or increases the amount of any single scheduled installment of principal or
interest to the extent such installment shall occur on or prior to the 91st day
following the Maturity Date;

(b) shortens or accelerates the date upon which any installment of principal or
interest becomes due or adds any additional mandatory redemption provisions to
the extent such earlier or accelerated date or additional mandatory redemption
date shall occur on or prior to the 91st day following the Maturity Date;

(c) shortens the final maturity date of such Subordinated Indebtedness or
otherwise accelerates the amortization schedule with respect to such
Subordinated Indebtedness to the extent such shortened or accelerated maturity
date or amortization shall occur on or prior to the 91st day following the
Maturity Date;

(d) increases the rate of interest accruing on such Subordinated Indebtedness to
the extent requiring cash payment thereof prior to the 91st day following the
Maturity Date;

(e) provides for the payment of additional fees or increases existing fees to
the extent requiring cash payment thereof prior to the 91st day following the
Maturity Date;

 

65



--------------------------------------------------------------------------------

(f) amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Company or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Company or such Subsidiary or which is otherwise materially
adverse to the Company, any Subsidiary and/or the Lenders or, in the case of any
such covenant, which places material additional restrictions on the Company or
such Subsidiary or which requires the Company or such Subsidiary to comply with
more restrictive financial ratios or which requires the Company to better its
financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or

(g) amends, modifies or adds any affirmative covenant in a manner which (i) when
taken as a whole, is materially adverse to the Company, any Subsidiary and/or
the Lenders or (ii) is more onerous than the existing applicable covenant in the
Subordinated Indebtedness Documents or the applicable covenant in this
Agreement.

SECTION 6.10. Sale and Leaseback Transactions. The Company shall not, nor shall
it permit any Subsidiary to, enter into any Sale and Leaseback Transaction,
other than Sale and Leaseback Transactions in respect of which the net cash
proceeds received in connection therewith does not exceed $30,000,000 in the
aggregate during any fiscal year of the Company, determined on a consolidated
basis for the Company and its Subsidiaries.

SECTION 6.11. Financial Covenants.

(a) Maximum Leverage Ratio. The Company will not permit the ratio (the “Leverage
Ratio”), determined as of the end of each of its fiscal quarters ending on and
after August 31, 2010, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Company and
its Subsidiaries on a consolidated basis, to be greater than 3.75 to 1.00.

(b) Fixed Charge Coverage Ratio. The Company will not permit the ratio (the
“Fixed Charge Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after August 31, 2010, of (i) (A) Consolidated EBITDA,
minus (B) expense for taxes paid in cash, minus (C) payments in respect of
unfinanced Consolidated Capital Expenditures, minus (D) Restricted Payments made
pursuant to clause (d) of Section 6.07 to (ii) Consolidated Fixed Charges, in
each case for the period of four (4) consecutive fiscal quarters ending with the
end of such fiscal quarter, all calculated for the Company and its Subsidiaries
on a consolidated basis, to be less than 1.25 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

66



--------------------------------------------------------------------------------

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to such Borrower’s
existence), 5.08 or 5.09 or in Article VI or in Article X;

(e) any Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b), (d) or (p) of this
Article) or any other Loan Document, and such failure shall continue unremedied
for a period of thirty (30) days after notice thereof from the Administrative
Agent to the Company (which notice will be given at the request of any Lender);

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace and cure periods);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) the Company or any Significant Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed

 

67



--------------------------------------------------------------------------------

against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Company or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k)one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 (to the extent not covered by a third party insurer that
has not denied coverage) shall be rendered against the Company, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Company or any Subsidiary to enforce any such
judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Company or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or

(o) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any portion of the Collateral
purported to be covered thereby (or the Company or any Subsidiary shall so
assert in writing), except as permitted by the terms of any Loan Document;

(p) (i) the Borrower or any other Loan Party, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained any of
Sections 4.1.1, 4.1.6, 4.1.7(i), 4.1.7(ii), 4.1.7(iii), 4.1.8, 4.6 or 4.7 or
Article VII of the Security Agreement or (ii) any material portion of the
Collateral shall be lost, stolen, damaged or destroyed, in either case under
this clause (ii) as could reasonably be expected to have a Material Adverse
Effect;

then, and in every such event (other than an event with respect to the Company
described in clause (h), (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations of the Borrowers accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to any Borrower described in clause (h), (i) or (j) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Secured Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative

 

68



--------------------------------------------------------------------------------

Agent may, and at the request of the Required Lenders shall, exercise any rights
and remedies provided to the Administrative Agent under the Loan Documents or at
law or equity, including all remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable to the Lenders for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by

 

69



--------------------------------------------------------------------------------

it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right, to appoint a successor
(such successor to be approved by the Company, such approval not to be
unreasonably withheld or delayed, provided, however, if an Event of Default
shall exist at such time, no approval of the Company shall be required
hereunder). If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by any Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between such Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Documentation Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees

 

70



--------------------------------------------------------------------------------

that it will not take any action, nor institute any actions or proceedings,
against any Borrower or with respect to any Loan Document, without the prior
written consent of the Required Lenders or, as may be provided in this Agreement
or the other Loan Documents, with the consent of the Administrative Agent.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Company to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Company
or any Subsidiary in respect of) all interests retained by the Company or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.

Each Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by each
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of any Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by any Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by any Borrower or
any Subsidiary and pledged in favor of the Secured

 

71



--------------------------------------------------------------------------------

Parties in connection with this Agreement. Notwithstanding the provisions of
Section 32 of the An Act respecting the special powers of legal persons
(Quebec), JPMorgan Chase Bank, N.A. as Administrative Agent may acquire and be
the holder of any bond issued by any Borrower or any Subsidiary in connection
with this Agreement (i.e., the fondé de pouvoir may acquire and hold the first
bond issued under any deed of hypothec by any Borrower or any Subsidiary).

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Company as ultimate parent of any subsidiary of the Company which
is organized under the laws of the Netherlands and the Equity Interests of which
are pledged in connection herewith (a “Dutch Pledge”). Without prejudice to the
provisions of this Agreement and the other Loan Documents, the parties hereto
acknowledge and agree with the creation of parallel debt obligations of the
Company or any relevant Subsidiary as will be described in any Dutch Pledge (the
“Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed as satisfaction of the corresponding amount of
the Parallel Debt. The parties hereto acknowledge and agree that, for purposes
of a Dutch Pledge, any resignation by the Administrative Agent is not effective
until its rights under the Parallel Debt are assigned to the successor
Administrative Agent.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to any Borrower, to it at c/o Acuity Specialty Products, Inc., 1310
Seaboard Industrial Boulevard, Atlanta, Georgia 30318, Attention of Mark
Bachmann, Executive Vice President and Chief Financial Officer (Telecopy No.
(404) 367-4083; Telephone No. (404) 603-7815);

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Chicago,
Illinois 60603, Attention of Joyce King (Telecopy No. (888) 292-9533) and (B) in
the case of Borrowings denominated in Foreign Currencies, to J.P. Morgan Europe
Limited, 125 London Wall, London EC2Y 5AJ, Attention of Susan Dalton (Telecopy
No. 44 207 777 2360), and in each case with a copy to JPMorgan Chase Bank, N.A.,
3475 Piedmont Road NE, 18th Floor, Atlanta, Georgia 30305, Attention of John
Horst (Telecopy No. (404) 926-2579);

(iii) if to JPMorgan as an Issuing Bank, to it at JPMorgan Chase Bank, N.A., 300
S. Riverside Plaza, Chicago, Illinois 60606, Attention of Standby Letter of
Credit Unit (Telecopy No. (312) 954-2457), or in the case of any other Issuing
Bank, to it at the address and telecopy

 

72



--------------------------------------------------------------------------------

number specified from time to time by such Issuing Bank to the Company and the
Administrative Agent;

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, Illinois 60603, Attention of Joyce King (Telecopy No.
(888) 292-9533); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement (other than any reduction of the amount of, or any
extension of the payment date for, the mandatory prepayments required under
Section 2.11, in each case which shall only require the approval of the Required
Lenders), or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.18(b) or (d) in a manner that
would alter the pro rata sharing of payments required thereby, without the

 

73



--------------------------------------------------------------------------------

written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender (it being understood that, solely
with the consent of the parties prescribed by Section 2.20 to be parties to an
Incremental Term Loan Amendment, Incremental Term Loans may be included in the
determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Effective Date),
(vi) release the Borrowers or all or substantially all of the Subsidiary
Guarantors from their obligations under Article X or the Subsidiary Guaranty
without the written consent of each Lender, or (vii) except as provided in
clause (d) of this Section or in any Collateral Document, release all or
substantially all of the Collateral, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers party to each
relevant Loan Document (x) to add one or more credit facilities (in addition to
the Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to
this Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, the initial Term Loans, Incremental Term Loans and the accrued
interest and fees in respect thereof and (y) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold or disposed of
if the Company certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Company or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of

 

74



--------------------------------------------------------------------------------

Section 9.04, and (ii) each Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by such Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of one primary outside counsel for the
Administrative Agent (and one additional local counsel in each applicable
jurisdiction), in connection with the syndication and distribution (including,
without limitation, via the internet or through a service such as Intralinks) of
the credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) any civil penalty or fine assessed by OFAC
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, the
Administrative Agent or any Lender as a result of conduct of the Borrower that
violates a sanction enforced by OFAC and (iv) all out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Bank or any Lender, including
the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Company shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by

 

75



--------------------------------------------------------------------------------

final and nonappealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of (or material breach
of its express obligations under the applicable Loan Documents by) such
Indemnitee.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Revolving Lender severally agrees to pay
to any Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Company’s failure to pay any such amount shall not
relieve the Company of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, any Issuing Bank or the Swingline Lender in its capacity
as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) other than damages resulting from
the gross negligence or willful misconduct of such Indemnitee, or (ii) on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand (together with reasonably detailed invoices)
therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the relevant Issuing Bank that issues any Letter of Credit), except that (i) no
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the relevant Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Issuing Banks and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment of a Term Loan unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice

 

76



--------------------------------------------------------------------------------

thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) each Issuing Bank; provided that no consent of any Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Company and the
Administrative Agent otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

(E) the assignee shall not be the Company or any Subsidiary or Affiliate of the
Company; and

(F) the assignee shall not be a Competitor unless an Event of Default referred
to in clause (a), (b), (h), (i) or (j) of Article VII has occurred and is
continuing or the Company has consented in writing to such assignment.

 

77



--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)(i) Any Lender may, without the consent of the Company, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any

 

78



--------------------------------------------------------------------------------

agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(d) as though it were a
Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 2.17(e) as though
it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties

 

79



--------------------------------------------------------------------------------

hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower or any Subsidiary Guarantor against any of and
all of the Secured Obligations held by such Lender, irrespective of whether or
not such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

80



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Company. For the purposes of this Section, “Information” means all information
received from the Company relating to the Company or its business, other than
any such information that is available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Company. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

SECTION 9.14. Release of Subsidiary Guarantors.

 

81



--------------------------------------------------------------------------------

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Company, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Material Domestic Subsidiary.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents (other than unasserted contingent indemnification obligations not yet
due and payable) and the other Obligations (other than Banking Services
Obligations, Swap Obligations, and other Obligations expressly stated to survive
such payment and termination) shall have been paid in full, the Commitments
shall have been terminated and no Letters of Credit shall be outstanding, the
Subsidiary Guaranty and all obligations (other than those expressly stated to
survive such termination) of each Subsidiary Guarantor thereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any Person.

SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

ARTICLE X

Cross Guarantee

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, but subject to the last sentence of this Article X, each Borrower
hereby irrevocably and unconditionally guarantees, as a primary obligor and not
merely as a surety, the payment when and as due of the Obligations of such other
Borrowers. Each Borrower further agrees that the due and punctual payment of
such Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any such Obligation.

Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of each
Borrower hereunder shall not be affected by (a) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to

 

82



--------------------------------------------------------------------------------

enforce any right or remedy against any Borrower under the provisions of this
Agreement, any other Loan Document or otherwise; (b) any extension or renewal of
any of the Obligations; (c) any rescission, waiver, amendment or modification
of, or release from, any of the terms or provisions of this Agreement, or any
other Loan Document or agreement; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations; (e) the failure of the
Administrative Agent to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Obligations, if any; (f) any change in the corporate, partnership or other
existence, structure or ownership of any Borrower or any other guarantor of any
of the Obligations; (g) the enforceability or validity of the Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Borrower or any other guarantor of any of the Obligations, for any
reason related to this Agreement, any Swap Agreement, any other Loan Document,
or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by such Borrower or any other
guarantor of the Obligations, of any of the Obligations or otherwise affecting
any term of any of the Obligations; or (h) any other act, omission or delay to
do any other act which may or might in any manner or to any extent vary the risk
of such Borrower or otherwise operate as a discharge of a guarantor as a matter
of law or equity or which would impair or eliminate any right of such Borrower
to subrogation.

Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, any Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, any Issuing Bank or any Lender in favor of any
Borrower or any other Person.

The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.

Each Borrower further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, any Issuing Bank or any Lender upon the bankruptcy or
reorganization of any Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of any other
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Borrower hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, any Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon. Each Borrower further agrees
that if payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York, Chicago or any
other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, any Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, any Issuing Bank or any Lender in any material respect, then, at the
election of the

 

83



--------------------------------------------------------------------------------

Administrative Agent, such Borrower shall make payment of such Obligation in
Dollars (based upon the applicable Equivalent Amount in effect on the date of
payment) and/or in New York, Chicago or such other Eurocurrency Payment Office
as is designated by the Administrative Agent and, as a separate and independent
obligation, shall indemnify the Administrative Agent, any Issuing Bank and any
Lender against any losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment.

Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Borrower to the Administrative Agent, the Issuing Banks
and the Lenders.

Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment of the Obligations.

[Signature Pages Follow]

 

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ZEP INC.,

as the Company

By

 

/s/ Mark R. Bachmann

 

Name:

 

Mark R. Bachmann

 

Title:

  Executive Vice President and Chief Financial Officer

ACUITY SPECIALTY PRODUCTS, INC.,

as a Borrower

By

 

/s/ Mark R. Bachmann

 

Name:

 

Mark R. Bachmann

 

Title:

  Executive Vice President and Chief Financial Officer JPMORGAN CHASE BANK,
N.A., individually as a Lender, as the Swingline Lender, as an Issuing Bank and
as Administrative Agent

By

 

/s/ Mary J. Reasoner

 

Name:

 

Mary J. Reasoner

 

Title:

 

Senior Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Syndication Agent

By

 

/s/ G. Mendel Lay, Jr.

 

Name:

 

G. Mendel Lay, Jr.

 

Title:

 

Senior Vice President

Signature Page to Credit Agreement

Zep Inc. et al



--------------------------------------------------------------------------------

REGIONS BANK, individually as a Lender and

as Document Agent

By

 

/s/ Stephen Brothers

 

Name:

 

Stephen Brothers

 

Title:

 

Senior Vice President

Signature Page to Credit Agreement

Zep Inc. et al



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By

 

/s/ Phillip J. Lynch

 

Name:

 

Phillip J. Lynch

 

Title:

 

Vice President

Signature Page to Credit Agreement

Zep Inc. et al



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY,

as a Lender

By

 

/s/ Brantley Echols

 

Name:

 

Brantley Echols

 

Title:

 

Senior Vice President

Signature Page to Credit Agreement

Zep Inc. et al



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By

 

/s/ Brian P. Fox

 

Name:

 

Brian P. Fox

 

Title:

 

Vice President

Signature Page to Credit Agreement

Zep Inc. et al



--------------------------------------------------------------------------------

COMPASS BANK,

as a Lender

By

 

/s/ W. Brad Davis

 

Name:

 

W. Brad Davis

 

Title:

 

Vice President

Signature Page to Credit Agreement

Zep Inc. et al



--------------------------------------------------------------------------------

HSBC BANK USA,

NATIONAL ASSOCIATION,

as a Lender

By

 

/s/ Santiago Riviere

 

Name:

 

Santiago Riviere

 

Title:

 

Vice President

Signature Page to Credit Agreement

Zep Inc. et al



--------------------------------------------------------------------------------

TD BANK, N.A.,

as a Lender

By

 

/s/ Mario da Ponte

 

Name:

 

Mario da Ponte

 

Title:

 

Senior Vice President

Signature Page to Credit Agreement

Zep Inc. et al



--------------------------------------------------------------------------------

SCHEDULE 1.01

SPECIFIED REAL PROPERTY

 

  1.

Seaboard Industrial Boulevard Properties1

  2.

990 Industrial Park Drive, Marietta, Georgia

  3.

984-986 Industrial Park Drive, Marietta, Georgia

  4.

350 Joe Frank Harris Parkway, Emerson, Georgia

  5.

21019 77th Avenue South, Kent, Washington

  6.

139 Exchange Boulevard, Glendale Heights, Illinios

 

1

This property includes the following addresses: 0, 1259, 1289, 1310, 1335, 1339,
1340, 1345, 1360, 1400, 1410 and 1420 Seaboard Industrial Boulevard, Atlanta,
Georgia 30318.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   REVOLVING
COMMITMENT    TERM LOAN
COMMITMENT

JPMORGAN CHASE BANK, N.A.

   $ 36,750,000    $ 11,250,000

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 36,750,000    $ 11,250,000

REGIONS BANK

   $ 33,687,500    $ 10,312,500

BANK OF AMERICA, N.A.

   $ 26,796,875    $ 8,203,125

BRANCH BANKING & TRUST COMPANY

   $ 26,796,875    $ 8,203,125

KEYBANK NATIONAL ASSOCIATION

   $ 22,968,750    $ 7,031,250

COMPASS BANK

   $ 22,968,750    $ 7,031,250

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 19,140,625    $ 5,859,375

TD BANK, N.A.

   $ 19,140,625    $ 5,859,375

AGGREGATE COMMITMENTS

   $ 245,000,000    $ 75,000,000



--------------------------------------------------------------------------------

SCHEDULE 2.02

MANDATORY COST

 

1.

The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 

2.

On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

3.

The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

4.

The Associated Costs Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a)

in relation to a Loan in Pounds Sterling:

 

  AB + C(B – D) + E × 0.01  

per cent. per annum

  100 – (A+C)  

 

  (b)

in relation to a Loan in any currency other than Pounds Sterling:

 

  E × 0.01  

per cent. per annum.

  300  

Where:

 

  A

is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

  B

is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.



--------------------------------------------------------------------------------

  C

is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

  D

is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E

is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5.

For the purposes of this Schedule:

 

  (a)

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

  (b)

“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

  (c)

“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (d)

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (e)

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

  (f)

“Reference Banks” means, in relation to Mandatory Cost, the principal London
offices of JPMorgan Chase Bank, N.A.

 

  (g)

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

  (h)

“Unpaid Sum” means any sum due and payable but unpaid by the Borrowers under the
Loan Documents.

 

6.

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative

 

2



--------------------------------------------------------------------------------

 

result obtained by subtracting D from B shall be taken as zero. The resulting
figures shall be rounded to four decimal places.

 

7.

If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8.

Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a)

the jurisdiction of its Facility Office; and

 

  (b)

any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9.

The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10.

The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11.

The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Associated Costs
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12.

Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

3



--------------------------------------------------------------------------------

13.

The Administrative Agent may from time to time, after consultation with the
Company and the relevant Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule 2.02 in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.

 

4



--------------------------------------------------------------------------------

SCHEDULE 2.06

EXISTING LETTERS OF CREDIT

 

Issuer

  

LOC#

  

Beneficiary

  

Expiration Date

  

Purpose

  

Outstanding Balance

JP Morgan

Chase Bank

   S-388345    National Union Fire (AIG)    9/4/10    Secures payment of
deductible requirements for insured portion of casualty insurance program   
$3,069,889

JP Morgan

Chase Bank

   SLT410408    Georgia Department of Natural Resources    6/28/11    Secures
financial obligation of Seaboard HSRA Site    $104,946 Wachovia Bank   
LC870-133678    First Citizens Bank & Trust Company (as Trustee)    11/30/10   
Secures the DeSoto IDA Bonds    $7,507,000



--------------------------------------------------------------------------------

SCHEDULE 3.01

SUBSIDIARIES

 

Subsidiary

  

Jurisdiction
of

Formation

  

Ownership

  

“Material Domestic
Subsidiary”/
Subsidiary Guarantor
(Y or N)

Acuity Enterprise, Inc.

   DE    100%    N

Acuity Specialty Products, Inc.

   GA    100%    Y

Amrep, Inc.

   DE    100%    Y

Dawn Chemical Company

   DE    100%    Y

Old ABI, LLC

   DE    100%    N

Zep IP Holding LLC

   GA    100%    Y

Acuity Holdings, Inc.

   Canada    100%    N

Graham International B.V.

   Netherlands    100%    N

Zep Benelux B.V.

   Netherlands    100%    N

Zep Europe B.V.

   Netherlands    100%    N

Zep Industries B.V.

   Netherlands    100%    N

Zep Italia SRL

   Italy    100%    N

Zep Manufacturing B.V.

   Netherlands    100%    N



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

 

Description

  

Outstanding Balance

Guaranty by the Company of certain payment obligations of Amrep, Inc. to
ExxonMobil

  

Capped at $1,000,000

Financial Assurance Letter issued by the Company to the Georgia Environmental
Protection Division

  

$3,673,000

Financial Assurance Letter issued by the Company on behalf of Amrep, Inc. to the
Georgia Environmental Protection Division

  

$860,000

Reimbursement obligation of the Company pursuant to a general indemnity
agreement in favor of RLI Insurance Company, as such agreement may be amended,
modified, supplemented or replaced from time to time

  

N/A



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

None



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.      Assignor:

  

 

2.      Assignee:

  

 

  

[and is an Affiliate/Approved Fund of [identify Lender]1]

3.      Borrower(s):

  

Zep Inc., Acuity Specialty Products, Inc. and certain Subsidiary Borrowers from
time to time party thereto

4.      Administrative Agent:

  

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

5.      Credit Agreement:

  

The Credit Agreement dated as of July 15, 2010 among Zep Inc, Acuity Specialty
Products, Inc., certain Subsidiary Borrowers from time to time party thereto,
the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents parties thereto

 

1

Select as applicable.



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Facility Assigned2

   Aggregate Amount  of
Commitment/Loans for
all Lenders    Amount of Commitment/
Loans Assigned    Percentage Assigned  of
Commitment/Loans3    $      $      %    $      $      %    $      $      %

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

  Title: ASSIGNEE

[NAME OF ASSIGNEE]

By:  

 

  Title:

 

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:  

 

  Title: [Consented to:]4 ZEP INC. By:  

 

  Title:

 

2

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Term Loan Commitment”, etc.).

3

Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

2



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and



--------------------------------------------------------------------------------

Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF COUNSEL FOR THE LOAN PARTIES

(the Registrant will furnish supplementally

a copy of this exhibit to the Commission

upon request)



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
July 15, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Zep Inc. (the “Company”), Acuity
Specialty Products, certain Subsidiary Borrowers from time to time party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Revolving Commitments and/or one or more
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Revolving Commitment and/or to
participate in such a tranche;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the aggregate Revolving Commitments] [and] [enter into a
tranche of Incremental Term Loans] pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Revolving Commitment increased by $[            ], thereby making the aggregate
amount of its total Revolving Commitments equal to $[            ]] [and]
[participate in a tranche of Incremental Term Loans with a commitment amount
equal to $[            ] with respect thereto].

2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER]

By:

 

 

Name:

 

Title:

 

Accepted and agreed to as of the date first written above:

 

ZEP INC.

By:

 

 

Name:

 

Title:

 

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:

 

 

Name:

 

Title:

 

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), to
the Credit Agreement, dated as of July 15, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Zep Inc. (the “Company”), Acuity Specialty Products, Inc., certain
Subsidiary Borrowers from time to time party thereto, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Commitment of $[            ]]
[and] [a commitment with respect to Incremental Term Loans of $[            ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                     ]



--------------------------------------------------------------------------------

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER]

By:

 

 

Name:

 

Title:

 

Accepted and agreed to as of the date first written above:

 

ZEP INC.

By:

 

 

Name:

 

Title:

 

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A. as

Administrative Agent

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

ZEP INC.

CREDIT FACILITIES

July 15, 2010

LIST OF CLOSING DOCUMENTS1

A. LOAN DOCUMENTS

 

1.

Credit Agreement (the “Credit Agreement”) by and among Zep Inc. a Delaware
corporation (the “Company”), Acuity Specialty Products, Inc. (“ASP”), certain
Subsidiary Borrowers from time to time party thereto (collectively, with the
Company and ASP, the “Borrowers”), the institutions from time to time parties
thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrowers
from the Lenders in an initial aggregate principal amount of $245,000,000 and a
term loan facility to ASP from the Lenders in an initial aggregate principal
amount of $75,000,000.

 

     

SCHEDULES

Schedule 1.01

   —   

Specified Real Property

Schedule 2.01

   —   

Commitments

Schedule 2.02

   —   

Mandatory Cost

Schedule 2.06

  

—

  

Existing Letters of Credit

Schedule 3.01

  

—

  

Subsidiaries

Schedule 6.01

  

—

  

Existing Indebtedness

Schedule 6.02

  

—

  

Existing Liens

     

EXHIBITS

Exhibit A

   —   

Form of Assignment and Assumption

Exhibit B

   —   

Form of Opinion of Loan Parties’ Counsel

Exhibit C

   —   

Form of Increasing Lender Supplement

Exhibit D

   —   

Form of Augmenting Lender Supplement

Exhibit E

   —   

List of Closing Documents

Exhibit F-1

   —   

Form of Borrowing Subsidiary Agreement

Exhibit F-2

   —   

Form of Borrowing Subsidiary Termination

 

2.

Notes executed by the Borrowers in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 

1

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Company and/or
Company’s counsel.



--------------------------------------------------------------------------------

3.

Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Borrowers, the “Loan Parties”) in favor of the Administrative Agent.

 

4.

Pledge and Security Agreement executed by the Loan Parties, together with
pledged instruments and allonges, stock certificates, stock powers executed in
blank, pledge instructions and acknowledgments, as appropriate.

 

Exhibit A

  

—

  

Legal and Prior Names; Principal Place of Business and Chief Executive Office;
FEIN; State Organization Number and Jurisdiction of Incorporation; Properties
Leased by the Grantors; Properties Owned by the Grantors; Public Warehouses or
Other Locations

Exhibit B

  

—

  

Aircraft/Engines, Ships, Railcars and Other Vehicles Governed by Federal
Statute; Patents, Copyrights and Trademarks Protected under Federal Law

Exhibit C

     

List of Instruments, Pledged Securities and other Investment Property

Exhibit D

   —   

UCC Financing Statement Filing Locations

Exhibit E

  

—

  

Commercial Tort Claims

Exhibit F

  

—

  

Grantors

Exhibit G

  

—

  

Deposit Accounts and Securities Accounts

 

5.

Confirmatory Grant of Security Interest in United States Patents made by certain
of the Loan Parties in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

Schedule A

  

—

  

Registered Patents; Patent Applications; Other Patents

Schedule B

  

—

  

License Agreements

 

6.

Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

Schedule A

  

—

  

Registered Trademarks; Trademark and Service Mark Applications; Other Trademarks

Schedule B

  

—

  

License Agreements

 

7.

Confirmatory Grant of Security Interest in United States Copyrights made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

Schedule A

  

—

  

Registered Copyrights; Copyright Applications; Other Copyrights

Schedule B

  

—

  

License Agreements

 

8.

Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property, casualty and business interruption insurance policies of
the Initial Loan Parties, together with long-form lender loss payable
endorsements, as appropriate, and (y) additional insured with respect to the
liability insurance of the Loan Parties, together with additional insured
endorsements.

B. UCC DOCUMENTS

 

9.

UCC, tax lien and name variation search reports naming each Loan Party from the
appropriate offices in relevant jurisdictions.



--------------------------------------------------------------------------------

10.

UCC financing statements naming each Loan Party as debtor and the Administrative
Agent as secured party as filed with the appropriate offices in applicable
jurisdictions.

C. CORPORATE DOCUMENTS

 

11.

Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of each Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement.

 

12.

Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

D. OPINIONS

 

13.

Opinion of Hunton & Williams LLP, counsel for the Loan Parties.

E. CLOSING CERTIFICATES AND MISCELLANEOUS

 

14.

A Certificate signed by a Responsible Officer of the Company certifying the
following: (i) all of the representations and warranties of the Company set
forth in the Credit Agreement are true and correct in all material respects and
(ii) no Default or Event of Default has occurred and is then continuing.

 

15.

A Certificate of the chief financial officer of the Company in form and
substance satisfactory to the Administrative Agent supporting the conclusions
that, immediately after the consummation of the Transactions to occur on the
Effective Date, the Company and its Subsidiaries, taken as a whole, are and will
be Solvent.

 

16.

Payoff documentation providing evidence satisfactory to the Administrative Agent
that the Existing Credit Facilities have been terminated and cancelled (along
with all of the agreements, documents and instruments delivered in connection
therewith) and all Indebtedness owing thereunder has been repaid and any and all
liens thereunder have been terminated.

F. POST-CLOSING DOCUMENTS



--------------------------------------------------------------------------------

17.

Mortgages executed by the applicable Loan Parties in favor of the Administrative
Agent for the benefit of the Secured Parties with respect to the Specified Real
Property, if any, together with evidence of their recordation, including any
fixture filings.

 

18.

Mortgage Instruments to the extent any Mortgages are required to be delivered
under item 17 above.

 

19.

Foreign pledge agreements and related instruments.

 

20.

Foreign pledge opinions.



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [            ], among Zep Inc., a
Delaware corporation (the “Company”), [Name of Subsidiary Borrower], a
[            ] (the “New Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A.
as Administrative Agent (the “Administrative Agent”).

Reference is hereby made to the Credit Agreement dated as of July 15, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, Acuity Specialty Products, Inc. (“ASP”), the
Subsidiary Borrowers from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. Under the Credit
Agreement, the Lenders have agreed, upon the terms and subject to the conditions
therein set forth, to make Loans to certain Subsidiary Borrowers (collectively
with the Company and ASP, the “Borrowers”), and the Company and the New
Borrowing Subsidiary desire that the New Borrowing Subsidiary become a
Subsidiary Borrower. In addition, the New Borrowing Subsidiary hereby authorizes
ASP to act on its behalf as and to the extent provided for in Article II of the
Credit Agreement. [Notwithstanding the preceding sentence, the New Borrowing
Subsidiary hereby designates the following officers as being authorized to
request Borrowings under the Credit Agreement on behalf of the New Subsidiary
Borrower and sign this Borrowing Subsidiary Agreement and the other Loan
Documents to which the New Borrowing Subsidiary is, or may from time to time
become, a party: [                    ].]

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
in all material respects on and as of the date hereof, other than
representations given as of a particular date, in which case they shall be true
and correct in all material respects as of that date. The Company agrees that
the Guarantee of the Company contained in the Credit Agreement will apply to the
Obligations of the New Borrowing Subsidiary. Upon execution of this Agreement by
each of the Company, the New Borrowing Subsidiary and the Administrative Agent,
the New Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement (including, without limitation, Article X thereof).

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

ZEP INC.

By:

 

 

 

Name:

 

Title:

[NAME OF NEW BORROWING SUBSIDIARY]

By:

 

 

 

Name:

 

Title:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.

as Administrative Agent

for the Lenders referred to below

1 Chase Tower

Chicago, Illinois 60603

Attention: [                    ]

[Date]

Ladies and Gentlemen:

The undersigned, Zep Inc. (the “Company”), refers to the Credit Agreement dated
as of July 15, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, Acuity Specialty Products,
Inc., the Subsidiary Borrowers from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A. as Administrative
Agent. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The Company hereby terminates the status of [                    ] (the
“Terminated Borrowing Subsidiary”) as a Subsidiary Borrower under the Credit
Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all principal of and interest on any Loans payable by the Terminated Borrowing
Subsidiary have been paid in full on or prior to the date hereof.] [The Company
acknowledges that the Terminated Borrowing Subsidiary shall continue to be a
Borrower until such time as all principal of or interest on any Loans made to
the Terminated Borrowing Subsidiary shall have been paid in full, provided that
the Terminated Borrowing Subsidiary shall not have the right to make further
Borrowings under the Credit Agreement.]

[Signature Page Follows]



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours,

ZEP INC.

By:

 

 

 

Name:

 

Title: